EXHIBIT 10.29

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

LICENSE AND COLLABORATION AGREEMENT

 

THIS LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
the Effective Date by and between RIGEL PHARMACEUTICALS, INC., a Delaware
corporation having its principal place of business at 1180 Veterans Boulevard,
South San Francisco, CA  94080 (“Rigel”) and ASTRAZENECA AB, a Swedish
corporation having its principal place of business at SE-151-85, Södertälje,
Sweden (“AZ”).  Rigel and AZ are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.

 

RECITALS

 

I.                                         AZ is a world leading pharmaceutical
company having expertise in the development, manufacture and commercialization
of human therapeutic products.

 

II.                                     Rigel is a clinical-stage drug
development company that discovers and develops novel, small-molecule drugs for
the treatment of inflammatory and autoimmune diseases, cancer, and viral and
metabolic diseases.

 

III.                                 Rigel has developed, and owns rights to,
the product comprising Rigel’s proprietary Compound (as defined below), and has
completed or initiated Phase 2 Clinical Trials for such product for the
treatment of rheumatoid arthritis (“RA”), lymphoma, and immune thrombocytopenic
purpura (“ITP”).

 

IV.                                 AZ and Rigel desire to establish a
collaboration for the development and commercialization of such product in the
Field (as defined below) on the terms of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.  In addition, the terms “includes,” “including,” “include” and
derivative forms of them shall be deemed followed by the phrase “without
limitation” (regardless of whether it is actually written there (and drawing no
implication from the actual inclusion of such phrase in some instances after
such terms but not others)).

 

1.1                               “Additional Indication” shall mean asthma and
COPD.

 

1

--------------------------------------------------------------------------------


 

1.2                               “Adverse Drug Reaction” means an Adverse Event
suspected to be causally related to a product.

 

1.3                               “Adverse Event” means any untoward medical
occurrence in a patient or clinical investigation subject administered a
pharmaceutical product and which does not necessarily have a causal relationship
with this treatment.

 

1.4                               “Affiliate” means, with respect to a
particular Person, any other Person that controls, is controlled by or is under
common control with such first Person.  For the purposes of this definition, the
term “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of an entity, whether by the ownership of more
than fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

 

1.5                               “Applicable Laws” means all laws, statutes,
rules, regulations, ordinances and other pronouncements having the effect of law
of any federal, national, multinational, state, provincial, country, city or
other political subdivision, domestic or foreign that are applicable to the
particular situation, obligation or circumstance.

 

1.6                               “Autoimmune Disorders” means a disorder
characterized by a pathological response of the sufferer’s immune system to one
or more of his own tissues whether or not the disorder was ultimately triggered
by reaction to an extrinsic antigen.  For the avoidance of doubt RA and [ * ]
will always be classified as Autoimmune Disorders.

 

1.7                               “[ * ]” means

 

a [ * ]:

 

(i)                                    [ * ]; and

 

(ii)                                [ * ]; and

 

(iii)                            [ * ].

 

1.8                               “AZ Know-How” means all Information (excluding
any published AZ Patents) that is Controlled as of the Effective Date or
thereafter during the Term by AZ and/or its Affiliates and is reasonably
necessary for the development, Manufacture, use, importation, offer for sale or
sale of the Compound or Product(s) in the Field, including any such Information
made by or on behalf of AZ or its Affiliates or Sublicensees in the course of
performing AZ’s obligations or exercising AZ’s rights under this Agreement which
is Controlled by AZ or such Affiliates.  For clarity, the use of “Affiliate” in
this definition shall exclude any Third Party that becomes an Affiliate due to
such Third Party’s acquisition of AZ.

 

1.9                               “AZ Patents” means all patents and patent
applications that are Controlled as of the Effective Date or thereafter during
the Term by AZ and/or its Affiliates and rights to which

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

are reasonably necessary for the development, Manufacture, use, importation,
offer for sale or sale of the Compound or Product(s) in the Field, including:
(i) all substitutions, divisions, continuations, continuations-in-part thereof
(to the extent directed to the subject matter disclosed in a patent or patent
application described above) and requests for continued examination of any of
the foregoing, (ii) all patents issued from any of the foregoing patent
applications, (iii) all reissues, renewals, registrations, confirmations,
re-examinations, extensions, and supplementary protection certificates of any of
the foregoing, and (iv) all foreign equivalents of any of the foregoing.  For
clarity, the use of “Affiliate” in this definition shall exclude any Third Party
that becomes an Affiliate due to such Third Party’s acquisition of AZ.

 

1.10                        “AZ Technology” means the AZ Patents and AZ
Know-How.

 

1.11                        “Business Days” means any day other than a Saturday,
a Sunday or a day on which commercial banks located in Sweden or California, USA
are authorized or required by law to remain closed.

 

1.12                        “Calendar Quarter” means the respective period of
three consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

 

1.13                        “Calendar Year” means each successive period of
twelve months commencing on January 1 and ending on December 31.

 

1.14                        “Change of Control” means any of the following
events: (a) any Third Party (or group of Third Parties acting in concert)
becomes the beneficial owner, directly or indirectly, of more than fifty percent
(50%) of the total voting power of the stock then outstanding of Rigel normally
entitled to vote in elections of directors; (b) Rigel consolidates with or
merges into another corporation or entity, or any corporation or entity
consolidates with or merges into Rigel, in either event pursuant to a
transaction in which more than fifty percent (50%) of the total voting power of
the stock outstanding of the surviving entity normally entitled to vote in
elections of directors is not held by the parties holding at least fifty percent
(50%) of the outstanding shares of Rigel preceding such consolidation or merger;
or (c) Rigel conveys, transfers or leases all or substantially all of its assets
to any Third Party.

 

1.15                        “Claim” has the meaning set forth in Section 11.3.

 

1.16                        “Clinical Trial” means a Phase 1 Clinical Trial,
Phase 2 Clinical Trial, Phase 3 Clinical Trial, Phase 4 Clinical Trial or any
combination thereof.

 

1.17                        “Combination Product” means any pharmaceutical
product (in any formulation) containing one or more active pharmaceutical
ingredients (excluding formulation components such as coatings, stabilizers,
excipients or solvents, or controlled release technologies) in addition to the
Compound.

 

1.18                        “Commencement” with respect to a Clinical Trial for
a Product, means the first [ * ] of the first human subject using the Product in
such Clinical Trial; “[ * ]” for the purposes of this definition means the first
patient has [ * ] and subsequently [ * ] which have been [ * ].

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3

--------------------------------------------------------------------------------


 

1.19                        “Commercialize” means to conduct any pre-launch
activities or any activities after Marketing Approval for a particular Product,
including any activities that relate to the commercial marketing and sale of
such Product including advertising, marketing, promotion, distribution, and
Phase 4 Clinical Trials.

 

1.20                        “Commercialization Plan” has the meaning set forth
in Section 5.2.

 

1.21                        “Compound” means collectively, all Rigel Compounds [
* ].

 

1.22                        “Compound Assay Criteria” means those assay criteria
used to determine Syk inhibition activity of a compound as set forth on
Exhibit B.

 

1.23                        “Confidential Information” means, with respect to a
Party, all Information of such Party that is disclosed to the other Party under
this Agreement.  All confidential information which has been disclosed by either
Party pursuant to the Existing Confidentiality Agreement shall be deemed to be
such Party’s Confidential Information hereunder.

 

1.24                        “Control” means, with respect to any material,
Information, or intellectual property right, that a person or entity owns or has
a license to such material, Information, or intellectual property right and has
the ability to grant access, a license, or a sublicense (as applicable) to such
material, Information, or intellectual property right on the terms and
conditions set forth herein without violating the terms of any agreement or
other arrangement with any Third Party existing at the time such access,
license, or sublicense is first required to be granted.

 

1.25                        “Development Plan” means the plan for the
development of the Product in the Territory, as set forth in Section 3.1(a).

 

1.26                        “Diligent Efforts” means, with respect to a Party’s
obligations under this Agreement to research, develop, manufacture or
Commercialize a Product, the carrying out of such obligations or tasks in an
ongoing program in a manner consistent with such Party’s own compounds and
products  with a similar commercial and scientific potential and at a similar
stage in their lifecycle, taking into account their [ * ] and [ * ], their [ *
], the [ * ] of [ * ] and the [ * ] and [ * ] of their [ * ] (including [ * ]
and [ * ]), the [ * ] of [ * ], their [ * ], including the [ * ] of [ * ] and [
* ] with respect to any Product and all other relevant factors.  Diligent
Efforts shall be determined on a [ * ] basis for each Compound and Product.  For
clarity, the requirement for a Party to use Diligent Efforts to carry out an
obligation shall not be construed as requiring such Party to [ * ], so long as
the performance of such Party, [ * ], meets the standard for Diligent Efforts as
set forth in this Section 1.26.

 

1.27                        “Distributor” has the meaning set forth in
Section 7.2(b).

 

1.28                        “Dollars” or “$” means a U.S. dollar.

 

1.29                        “Effective Date” means the Execution Date unless
either Party makes a filing under the Hart-Scott-Rodino Antitrust Improvement
Act (“HSR Act”), in which case it will be

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4

--------------------------------------------------------------------------------


 

the later of (a) the Execution Date or (b) the Business Day immediately
following the earlier of: (i) the date upon which the waiting period under the
HSR Act expires or terminates early or (ii) the date upon which a closing letter
is received from the Federal Trade Commission or the Justice Department, as the
case may be, with regard to the transaction contemplated by this Agreement
indicating that all requests have been satisfactorily met and no objection on
the part of the Federal Trade Commission or the Justice Department remains.

 

1.30                        “EMEA” means the European Medicines Agency, or its
successor.

 

1.31                        “Encumbrances” means any claim, charge, equitable
interest, lien, mortgage, pledge, option, license, assignment, power of sale,
retention of title, right or pre-emption, right of first refusal or security
interest of any kind.

 

1.32                        “European Union” or “EU” means all of the European
Union member states as of the applicable time during the Term.

 

1.33                        “Excluded Indications” means all human diseases and
disorders resulting from allergic reaction to an antigen, or primarily involving
respiratory or pulmonary dysfunction, and shall include asthma and chronic
obstructive pulmonary disease (“COPD”).  Excluded Indication shall not include
Autoimmune Disorders, provided that asthma and COPD shall always be considered
Excluded Indications even if the underlying basis of asthma or COPD is an
Autoimmune Disorder.

 

1.34                        “Execution Date” means February 16, 2010, the date
upon which this Agreement has been executed and delivered by both Parties.

 

1.35                        “Existing Confidentiality Agreement” means the
Mutual Confidentiality Agreement by and between the Parties, effective on
July 13, 2009.

 

1.36                        “Exploit” means to make, have made, import, use,
sell, or offer for sale and Commercialize, including to research, develop,
register, modify, enhance, improve, Manufacture, have Manufactured, hold/keep
(whether for disposal or otherwise), formulate, optimize, have used, export,
transport, distribute, promote, market or have sold or otherwise dispose or
offer to dispose of, a product or process.

 

1.37                        “FDA” means the US Food and Drug Administration or
its successor.

 

1.38                        “FD&C Act” means the US Federal Food, Drug and
Cosmetic Act, as amended.

 

1.39                        “Field” means the treatment, prevention and
diagnosis of all indications in humans and animals including allergic rhinitis,
other than Excluded Indications.

 

1.40                        “First Commercial Sale” means, with respect to a
Product and country, the first sale to a Third Party of such Product in such
country after Marketing Approval for such Product has been obtained in such
country.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5

--------------------------------------------------------------------------------


 

1.41                        “Follow-On Product” means any Product other than an
R788 Product[ * ] comprises [ * ] a Rigel Compound.

 

1.42                        “FTE” means a full-time equivalent person year of [
* ] ([ * ]) hours of scientific or technical work on studies or activities
performed in accordance with this Agreement.

 

1.43                        “FTE Rate” means a rate of [ * ] Dollars ($[ * ])
per annum per FTE to be pro-rated on a daily basis if necessary, such rate to
exclude managerial activities (other than direct management of scientific or
technical work) and to be restricted to scientific or technical work related
directly to the Compound or Products. For the avoidance of doubt, such rate
shall include all travel expenses and employee benefits (including pensions and
bonus payments).

 

1.44                        “Generic Equivalent” means, with respect to a
Product, any product comprising the same active ingredient(s) as such Product
and which (a) [ * ] or [ * ] the same [ * ] as the Product and (b) is sold by a
Third Party who is not a Sublicensee or Distributor of AZ or its Affiliates, and
is not otherwise authorized by AZ or any of its Affiliates, Sublicensees or
Distributors to sell such product.

 

1.45                        “Governmental Authority” means any multi-national,
federal, state, local, municipal or other government authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

1.46                        “IND” means (a) an Investigational New Drug
Application as defined in the FD&C Act and applicable regulations promulgated
thereunder by the FDA, or (b) the equivalent application to the equivalent
agency in any other regulatory jurisdiction, the filing of which is necessary to
initiate or conduct clinical testing of a pharmaceutical product in humans in
such jurisdiction.

 

1.47                        “Indication” means a disease or condition, the
inclusion of which on the label of a Product for its treatment or management
requires the conduct of human clinical trial(s) and approval by the Regulatory
Authority.

 

1.48                        “Indirect Taxes” means value added taxes, sales
taxes, consumption taxes and other similar taxes.

 

1.49                        “Information” means any data, results, and
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets, practices, techniques, methods, processes,
inventions, developments, specifications, formulations, formulae, materials or
compositions of matter of any type or kind (patentable or otherwise), software,
algorithms, marketing reports, customer information, business or financial
information, expertise, stability, technology, test data including
pharmacological, biological, chemical, biochemical, toxicological, and clinical
test data, analytical and quality control data, stability data, studies and
procedures.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6

--------------------------------------------------------------------------------


 

1.50                        “Insolvency Event” means in relation to either
Party, any one of the following: (a) that Party admits in writing its inability
generally to pay its debts when they become due; (b) that Party is the subject
of voluntary or involuntary bankruptcy proceedings instituted on behalf of or
against such Party (except for involuntary bankruptcy proceedings which are
dismissed within sixty (60) days); (c) an administrative receiver, receiver and
manager, interim receiver, custodian, sequestrator or similar officer is
appointed for all or a substantial portion of that Party’s assets; (d) a
resolution has been passed by that Party’s directors to wind up that Party; 
(e) that Party makes a general assignment or enters into a composition or
arrangement with or for the benefit of all or a substantial portion of that
Party’s creditors; or (f) that Party otherwise becomes legally insolvent.

 

1.51                        “ITP” has the meaning set forth in paragraph III of
the recitals.

 

1.52                        “Joint Invention” has the meaning set forth in
Section 9.1.

 

1.53                        “Joint Patent” has the meaning set forth in
Section 9.3(c).

 

1.54                        “Joint Steering Committee” or “JSC” means the
committee formed by the Parties as described in Section 2.2(a).

 

1.55                        “Loss of Market Exclusivity” means with respect to
any Product in any country in any Calendar Year, the following has occurred
(a) the Net Sales of such Product in that country in any Calendar Year are less
than [ * ] percent ([ * ]%) of the Net Sales of such Product in that country in
[ * ] and (b) the decline in such sales is [ * ] the marketing or sale in such
country of a Generic Equivalent of such Product.

 

1.56                        “Major EU Country” means, individually or
collectively, the United Kingdom, France, Germany, Italy and Spain.

 

1.57                        “Major Indication” means RA, together with [ * ] and
associated [ * ], including [ * ] and [ * ] but excluding [ * ] and [ * ].

 

1.58                        “Major Market” means the US, each of the Major EU
Countries and Japan.

 

1.59                        “Major Three RA Trials” mean the three major Phase 3
Clinical Trials in RA as identified in the Initial Development Plan.

 

1.60                        “Manufacture” and “Manufacturing” means, with
respect to a product or compound, the synthesis, manufacturing, processing,
formulating, packaging, labeling, holding and quality control testing of such
product or compound.

 

1.61                        “Marketing Approval” means, with respect to a
particular Product for a particular Indication, all approvals necessary for the
manufacture, marketing, importation and sale of such Product for such Indication
in a country or regulatory jurisdiction, which shall include any pricing and
reimbursement approvals.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

7

--------------------------------------------------------------------------------


 

1.62                        “Marketing Authorization Application” or “MAA” means
an application for the authorization for marketing of a Product in a country or
group of countries other than the US.

 

1.63                        “[ * ]” means a Product with [ * ]:

 

(i)                                    Treatment of the signs and symptoms of
RA;

 

(ii)                                [ * ]; and

 

(iii)                            [ * ].

 

In addition, the Product label will [ * ] for [ * ] that [ * ] in the [ * ]. For
clarity, the conduct of a [ * ] for [ * ] or other [ * ] studies shall not be
deemed a [ * ] for [ * ].

 

For the purposes of this definition, “[ * ]” — means those RA patients who have
had an [ * ] to [ * ] or [ * ] ([ * ]), including [ * ].

 

1.64                        “[ * ]” means a Product with [ * ]:

 

(i)                                    Reduction in signs and symptoms of RA;

 

(ii)                                [ * ];

 

(iii)                            [ * ]; and

 

(iv)                               [ * ].

 

In addition, the Product label will [ * ] for [ * ] that [ * ] in the [ * ]. For
clarity, the conduct of a [ * ] for [ * ] or other [ * ] studies shall not be
deemed a [ * ] for [ * ].

 

For the purposes of this definition, “[ * ]” — means those RA patients who have
had an [ * ] to [ * ] or [ * ] ([ * ]), including [ * ].

 

1.65                        “NCI Agreement” means the Cooperative Research and
Development Agreement for Extramural-PHS Clinical Research by and between the
U.S. Department of Health and Human Services, as represented by the National
Cancer Institute and Rigel, effective as of February 17, 2009.

 

1.66                        “NDA” means a New Drug Application, as defined in
the FD&C Act and applicable regulations promulgated thereunder by the FDA for
authorization for marketing of a Product.

 

1.67                        “Net Sales” means, with respect to any Product, the
gross amount invoiced by AZ, its Affiliate, or any Sublicensee of AZ for sales
of such Product to a Third Party (including Distributors) less, to the extent
included in such invoiced amount: (a) normal and customary trade, quantity or
prompt settlement discounts (including chargebacks and allowances actually
allowed); (b) amounts repaid or credited by reason of rejection, returns, or
recalls of goods,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------


 

rebates or bona fide price reductions determined by AZ or its Affiliates in good
faith; (c) rebates and similar payments made with respect to sales paid for by
any governmental or regulatory authority such as, by way or illustration and not
in limitation of the Parties’ rights hereunder, Federal or state Medicaid,
Medicare or similar state programs in the US or equivalent governmental programs
in any other country; (d) any invoiced amounts  which are not collected by AZ or
its Affiliates, including bad debts; (e) excise taxes, Indirect Taxes, customs
duties, customs levies and import fees imposed on the sale, importation, use or
distribution of Products;  (f) any other similar and customary deductions that
are consistent with generally accepted accounting principles, or in the case of
non-US sales, other applicable accounting standards for the jurisdiction at
issue; and (g) [ * ], [ * ] percent ([ * ]%) of [ * ].  Sales between AZ and its
Affiliates and Sublicensees shall be disregarded for purposes of calculating Net
Sales.

 

Net Sales shall be calculated using [ * ], as applied consistently among AZ’s
products.

 

For clarity:

 

(i) in the event the first sale of a product comprising a Compound by AZ, its
Affiliates or Sublicensees to a Third Party (including Distributors) [ * ], but
is in the form of [ * ] (such product, an “[ * ]”), then for the calculation of
Net Sales for such [ * ], the Net Sales shall be deemed to include the invoiced
amount by AZ, its Affiliate or Sublicensee to such Third Party for such [ * ]
together with such other consideration received by AZ, its Affiliates or
Sublicensee as may be reasonably apportioned to the sale of such [ * ] to such
Third Party;

 

(ii) the transfer of Products for sampling purposes without monetary
consideration shall be disregarded for purposes of calculating Net Sales.

 

In the event the Product is sold as a Combination Product, the Net Sales of the
Product, for the purposes of determining royalty payments, shall be determined
by multiplying the Net Sales of the Combination Product by the fraction, A/(A+B)
where A is the weighted (by sales volume) average sale price in a particular
country of the Product when sold separately in finished form and B is the
weighted average sale price in that country of the other product(s) sold
separately in finished form.  In the event that such average sale price cannot
be determined for both the Product and the other product(s) in combination, Net
Sales for purposes of determining royalty payments shall be agreed by the
Parties based on the relative fair market value contributed by each component,
such agreement not to be unreasonably withheld.

 

1.68                        “On-Going Clinical Trials” means the human clinical
trials of the R788 Product ongoing as of the Execution Date, as identified on
Exhibit I.

 

1.69                        “Open Label Extension Study” means the open label
extension study being conducted by Rigel as of the Execution Date and as
described in further detail in the Development Plan.

 

1.70                        “Open Label Extension Study Transfer Date” has the
meaning given to it in Section 3.7.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

9

--------------------------------------------------------------------------------


 

1.71        “Other Indication” means any Indication that is not a Major
Indication, including [ * ] and [ * ].

 

1.72        “Out-of-Pocket Expenses” means costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with such Party’s
accounting standards as generally and consistently applied throughout such
Party’s organization) by either Party and/or its Affiliates and which costs
cannot be reasonably incurred by such Party using its own internal resource or
FTEs or consultants otherwise engaged by a Party in connection with activities
outside the scope of this Agreement. For the avoidance of doubt “Out-of-Pocket
Expenses” shall exclude all travel expenses.

 

1.73        “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency or a government.

 

1.74        “Pfizer Agreement” means the collaborative research and license
agreement entered into by and between Rigel and Pfizer Inc., as of January 18,
2005.

 

1.75        “Phase I Clinical Trial” means a human clinical trial of a product,
the principal purpose of which is to determine initial tolerance or safety of
such product in the target patient population, as described in 21 C.F.R. §
312.21(a), or a similar clinical study prescribed by the Regulatory Authorities
in a country other than the US.

 

1.76        “Phase 2 Clinical Trial” means a human clinical trial of a product,
the principal purpose of which is to evaluate the effectiveness of such product
in the target patient population, as described in 21 C.F.R. § 312.21(b), or a
similar clinical study prescribed by the Regulatory Authorities in a country
other than the US.

 

1.77        “Phase 3 Clinical Trial” means a human clinical trial of a product
on a sufficient number of subjects that is designed to (a) evaluate overall
benefit risk profile; (b) define possible warnings, precautions and adverse
reactions that are associated with such product in the dosage range to be
prescribed; and (c) support Marketing Approval of such product, as described in
21 C.F.R. § 312.21(c), or a similar clinical study prescribed by the Regulatory
Authorities in a country other than the US.

 

1.78        “Phase 4 Clinical Trial” means a human clinical trial of a product
conducted after Marketing Approval of such product has been obtained from an
appropriate Regulatory Authority, which trial is (a) conducted voluntarily by a
Party to enhance marketing or scientific knowledge of the product, or
(b) conducted due to a request or requirement of a Regulatory Authority.

 

1.79        “[ * ]” means the compounds listed in Exhibit A which comprise: (a) 
all compounds [ * ] as of the Execution Date [ * ] meet the compound assay
criteria set forth in

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

10

--------------------------------------------------------------------------------


 

Exhibit B; and (b) any [ * ] or [ * ] of any compounds listed in Exhibit A [ * ]
provided that in each case the [ * ] of such [ * ] or [ * ] the [ * ] of [ * ].

 

1.80        “Product” means a product incorporating or comprising the Compound
in finished dosage pharmaceutical form, including, in each case, all
formulations and modes of administration thereof.

 

1.81        “Publication” has the meaning set forth in Section 12.4.

 

1.82        “R406” means the Compound having the chemical structure set forth on
Exhibit B.

 

1.83        “R423” means the Compound having the chemical structure set forth on
Exhibit B.

 

1.84        “R531” means the Compound having the chemical structure set forth on
Exhibit B.

 

1.85        “R788” means the Compound having the chemical structure set forth on
Exhibit B.

 

1.86        “R788 Product” means any Product comprising as an active ingredient
R788, R406 or any [ * ] or [ * ] of R788 or R406.

 

1.87        “R788 Product Royalty Term” means the Royalty Term for the R788
Product.

 

1.88        “RA” has the meaning set forth in paragraph III of the Recitals.

 

1.89        “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Marketing Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction, including: (a) the FDA, (b) the European Medicines
Agency, (c) the European Commission, and (d) Japanese Ministry of Health, Labour
and Welfare, and in each of (a) through (d), including any successor thereto.

 

1.90        “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Marketing Approvals and/or other filings made to
or with a Regulatory Authority that are necessary or AZ deems reasonably
desirable in order to develop, manufacture, market, sell or otherwise
Commercialize a Product in a particular country or regulatory jurisdiction. 
Regulatory Materials include INDs, MAAs, and NDAs.

 

1.91        “Rigel Compounds” means: (a) R788, R406, R423 and R531; (b) any
compound Controlled by Rigel or its Affiliates having SYK Activity during the
Term; and (c) any [ * ] or [ * ] of any compound covered by the foregoing clause
(a) or (b) that is Controlled by Rigel or any of its Affiliates; provided that
in (b) or due to the modification of (c), such compound has an [ * ] in [ * ] of
[ * ].

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

11

--------------------------------------------------------------------------------


 

1.92        “Rigel Know-How” means all Information (excluding any published
Rigel Patents) that is Controlled as of the Effective Date or thereafter during
the Term by Rigel and/or its Affiliates and is reasonably necessary to Exploit
the Compound or Product(s) in the Field, including any such Information made by
or on behalf of Rigel or its Affiliate in the course of performing Rigel’s
obligations or exercising Rigel’s rights under this Agreement which is
Controlled by Rigel or such Affiliates.   For clarity, the use of “Affiliate” in
this definition shall exclude any Third Party that becomes an Affiliate due to
such Third Party’s acquisition of Rigel.

 

1.93        “Rigel Patents” means all patents and patent applications that are
Controlled as of the Effective Date or thereafter during the Term by Rigel
and/or its Affiliates and rights to which are reasonably necessary to Exploit
the Compound(s) or Product(s) in the Field, including: (i) all substitutions,
divisions, continuations, continuations-in-part thereof (to the extent directed
to the subject matter disclosed in a patent or patent application described
above) and requests for continued examination of any of the foregoing, (ii) all
patents issued from any of the foregoing patent applications, (iii) all
reissues, renewals, registrations, confirmations, re-examinations, extensions,
and supplementary protection certificates of any of the foregoing, and (iv) all
foreign equivalents of any of the foregoing. For clarity, the use of “Affiliate”
in this definition shall exclude any Third Party that becomes an Affiliate due
to such Third Party’s acquisition of Rigel.  Rigel Patents as of the Effective
Date are listed in Exhibit C.

 

1.94        “Rigel Technology” means the Rigel Patents and Rigel Know-How.

 

1.95        “Royalty Term” has the meaning set forth in Section 8.5(h).

 

1.96        “Serious Adverse Event” means an Adverse Event/Adverse Drug Reaction
that at any dose: results in death; is life threatening; requires in-patient
hospitalization or prolongation of existing hospitalization; results in
persistent or significant disability/incapacity; or is a congenital
anomaly/birth defect; or is another important medical event that would normally
fall within the scope of ICH Topic E 2 A Clinical Safety Data Management:
Definitions and Standards for Expedited Reporting.

 

1.97        “SEC” means the US Securities and Exchange Commission.

 

1.98        “Sole Inventions” has the meaning set forth in Section 9.1.

 

1.99        “Sublicensee” has the meaning set forth in Section 7.2(a).

 

1.100      “SYK” means an enzyme comprised of the amino acid sequence for spleen
tyrosine kinase as identified on Exhibit B, including all allelic variations or
derivatives thereof, or homologues whose amino acid sequence has [ * ]% or
greater homology with such sequence.

 

1.101      “SYK Activity” means the ability of a compound to selectively inhibit
the activity of SYK in a manner that meets the criteria set forth in the
Compound Assay Criteria.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

12

--------------------------------------------------------------------------------


 

1.102      “Systemic SYK Activity” means, with respect to a compound, that such
compound exhibits SYK Activity and [ * ], as determined using the [ * ] assay as
described in the publication by [ * ] in the [ * ] in [ * ] entitled “[ * ].”

 

1.103      “[ * ]” means a Product with [ * ]:

 

(i)            Treatment of the signs and symptoms of RA; and

 

(ii)           [ * ].

 

In addition, the Product label will [ * ] for [ * ] that [ * ] in the [ * ]. For
clarity, the conduct of a [ * ] for [ * ] or other [ * ] studies shall not be
deemed a [ * ] for [ * ].

 

For the purposes of this definition, “[ * ]” means those RA patients who have
had an [ * ] to a [ * ].

 

1.104      “[ * ]” means a Product with [ * ]:

 

(i)            Reduction in signs and symptoms of RA; and

 

(ii)           [ * ].

 

In addition, the Product label will not [ * ] for [ * ] that [ * ] in the [ * ].
For clarity, the conduct of a [ * ] for [ * ] or other [ * ] studies shall not
be deemed a [ * ] for [ * ].

 

For the purposes of this definition, “[ * ]” means those RA patients who have
had an [ * ] to a [ * ].

 

1.105      “Term” has the meaning set forth in Section 13.1.

 

1.106      “Territory” means all countries and territories in the world.

 

1.107      “Third Party” means any entity other than Rigel or AZ or an Affiliate
of either of them.

 

1.108      “Transition Plan” means a transition plan agreed upon by the Parties
that governs the initial technology transfer from Rigel to AZ after the
Effective Date, a copy of which is attached hereto as Exhibit D.

 

1.109      “U.S.” means the United States and all its possessions and
territories, including Puerto Rico.

 

1.110      “Valid Claim” means: (a) a claim (including [ * ]) of an issued and
unexpired patent which has not been held invalid or unenforceable by a court of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been admitted to be invalid by the owner through
reissue, disclaimer or otherwise, or an enforceable supplementary protection
certificate or equivalent resulting therefrom; or (b) a claim (including [

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

13

--------------------------------------------------------------------------------


 

* ]) of a pending patent application which has not been pending for more than [
* ] ([ * ]) years from the date of [ * ].

 

ARTICLE 2

 

GOVERNANCE

 

2.1          Overview.  AZ shall be primarily responsible for the development,
Manufacture and Commercialization of the Products in the Field in the Territory
as set forth in this Agreement.  AZ agrees to use Diligent Efforts to develop
and Commercialize the Product in the Field throughout the Territory and in
particular, AZ agrees to use Diligent Efforts to pursue the development and
Commercialization of the R788 Product in RA as set forth in this Agreement.

 

2.2          Joint Steering Committee.

 

(a)           Purpose; Formation.  The Parties hereby establish a joint steering
committee (the “JSC”) that will monitor and oversee AZ’s activities under this
Agreement and facilitate communications between the Parties with respect to the
development and commercialization of the Product.

 

(b)           Composition.  The JSC shall consist of six (6) members, with three
(3) members appointed by each Party.  Each Party shall appoint its initial
members of the JSC by providing written notification to the other Party within [
* ] ([ * ]) days after the Effective Date.  The JSC shall be comprised of an
appropriate representation from each Party and with appropriate experience to
facilitate discussion of the issues within the remit of the JSC, it being
acknowledged that such representation may change over time. The JSC may change
its size from time to time by mutual consent of its members provided that the
JSC shall at all times consist of an equal number of representatives of each of
Rigel and AZ.  Each Party may replace its JSC representatives at any time upon
written notice to the other Party.  The JSC may invite non-members to
participate in the discussions and meetings of the JSC, provided that such
participants shall have no voting authority at the JSC.  The JSC will be chaired
by a representative selected by AZ.  The role of the chairperson shall be to
convene and preside at meetings of the JSC, but the chairperson shall have no
additional powers or rights beyond those held by the other JSC representatives.

 

(c)           Specific Responsibilities.  In addition to its overall
responsibility for monitoring and providing a forum to discuss AZ’s activities
under this Agreement, the JSC shall in particular:

 

(i)            oversee AZ’s activities under this Agreement relating to Products
comprising Rigel Compounds, including the development, Manufacture and
Commercialization of the Products in the Field in the Territory;

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

14

--------------------------------------------------------------------------------


 

(ii)           review and comment on the Development Plan and amendments
thereto, including reviewing and commenting on the overall strategy and design
of all human clinical trials and other studies conducted under the Development
Plan;

 

(iii)         approve any change in the Development Plan that would [ * ], or [
* ], of the [ * ];

 

(iv)          discuss the requirements for Marketing Approval of Products in the
Territory;

 

(v)            facilitate the flow of Information between the Parties with
respect to the development of, and obtaining Marketing Approval for the
Products;

 

(vi)          review the results of Phase 3 Clinical Trials of Products;

 

(vii)         review AZ’s proposed timing for announcing the top line results of
each of the Major Three RA Trials following the unblinding of such trial
results; for the avoidance of doubt AZ shall notify Rigel either directly or via
the JSC of its decision to unblind clinical data in whichever of the Three Major
RA Trials shall be the first to report clinical data as further described in
Section 15.13;

 

(viii)        discuss and agree the reimbursement of any costs and expenses
between the Parties at the FTE Rate as further described in herein;

 

(ix)          discuss and agree any amendments to the Transition Plan;

 

(x)           review strategies for obtaining, maintaining and enforcing patent
protection for the Products within the Territory consistent with Article 9
herein;

 

(xi)          review the Commercialization Plan to be prepared by AZ;

 

(xii)         review and discuss AZ’s scientific presentation and publication
strategy relating to the Products in the Territory, and review and facilitate
discussion of any requests in relation to Publications pursuant to Section 12.4;

 

(xiii)       establish such additional joint subcommittees as it deems necessary
to achieve the objectives and intent of this Agreement; and

 

(xiv)        perform such other functions as appropriate to further the purposes
of this Agreement as allocated to it in writing by the Parties.

 

(d)           Meetings.  The JSC shall meet on a [ * ] basis during the Term
unless the Parties mutually agree in writing to a different frequency for such
meetings.    The JSC may meet in person or by videoconference or by
teleconference.  Notwithstanding the foregoing, at least [ * ] ([ * ]) meetings
per Calendar Year shall be in person unless the Parties mutually agree in
writing to waive such requirement in exchange for a videoconference or
teleconference.  In-

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

15

--------------------------------------------------------------------------------


 

person JSC meetings will be held [ * ]. Each Party will bear the expense of its
respective JSC members’ participation in JSC meetings.  Meetings of the JSC
shall be effective only if at least one (1) representative of each Party is
present or participating in such meeting.  The chairperson of the JSC will be
responsible for preparing reasonably detailed written minutes of all JSC
meetings that reflect, without limitation, material decisions made at such
meetings.  The JSC chairperson shall send draft meeting minutes to each member
of the JSC for review and approval within [ * ] ([ * ]) Business Days after each
JSC meeting.  Such minutes will be deemed approved unless one or more members of
the JSC objects to the accuracy of such minutes within [ * ] ([ * ]) Business
Days of receipt.

 

(e)           Decision-Making.  The JSC shall act by consensus.  The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party.  If the JSC cannot reach consensus then, (i) for any disputes
relating to Section [ * ] ([ * ]) or Section [ * ] ([ * ]), either Party shall
have the right to [ * ]; and (ii) for all other disputes within the JSC, the
final determination on any matter shall be made [ * ], provided that in the
event of disagreement by the JSC on any matter which [ * ] the [ * ] or [ * ]
for [ * ] of the [ * ] for [ * ] under the [ * ], such matter shall be submitted
to the [ * ] of each Party (or equivalent senior officers having [ * ]
responsibilities and designated by the [ * ]) for resolution. Such officers
shall use good faith efforts to resolve promptly such matter, provided that if
such individuals are unable to mutually agree upon the resolution to such matter
within a [ * ] ([ * ]) Business Day period, then [ * ].

 

2.3          General Committee Authority.  The JSC shall have solely the powers
expressly assigned to it in this Article 2 and elsewhere in this Agreement and
shall not have any power to otherwise amend, modify, or waive compliance with
this Agreement.

 

2.4          Alliance Managers.

 

(a)           Within [ * ] ([ * ]) days following the Effective Date, each Party
will appoint (and notify the other Party of the identity of) a representative
having the appropriate qualifications including a general understanding of
pharmaceutical development and commercialization issues to act as its alliance
manager under this Agreement (“Alliance Manager”).  The Alliance Managers will
serve as the primary contact points between the Parties for the purpose of
providing each Party with information on the progress of the other Party’s
development and Commercialization of the Products and will be primarily
responsible for facilitating the flow of information and otherwise promoting
communication, coordination and collaboration between the Parties, providing
single point communication for seeking consensus both internally within each
Party’s respective organization (including facilitating review of external
corporate communications), and raising cross-Party and/or cross-functional
disputes in a timely manner.  Each Party may replace its Alliance Manager on
written notice to the other Party.

 

(b)           In addition to the periodic reports provided by AZ to Rigel
through the JSC, AZ shall make available to Rigel such information about the
development and Commercialization of the Compounds and the Products as may be
reasonably requested by Rigel from time to time, through the Alliance Managers
of the Parties. For the avoidance of doubt, Rigel acknowledges and agrees that
AZ may refuse any request which it considers unreasonable

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

16

--------------------------------------------------------------------------------


 

with respect to any country that is not a Major Market, including any request to
provide country specific commercialization reports, or reports on field-force
activity or allocation.

 

2.5          Discontinuation of Participation on the JSC.  The JSC shall
continue to exist until the first to occur of (a) expiry of the first Royalty
Term of a Product comprising a Rigel Compound; (b) the Parties mutually agreeing
to disband the JSC, or (c) Rigel providing to AZ written notice of its intention
to no longer participate in the JSC.  Following discontinuation of the JSC as
described in (a), (b) or (c) above, the JSC shall have no further obligations
under this Agreement and [ * ]. In addition, AZ may, [ * ], [ * ] following any
[ * ].

 

ARTICLE 3

 

DEVELOPMENT

 

3.1          Development Plan.

 

(a)           General.  The development of each Product comprising a Rigel
Compound shall be governed by a development plan (the “Development Plan”) that
sets forth all non-clinical studies and human clinical trials of the Product in
the Territory.  The Development Plan shall also specify the plans and timeline
for preparing the necessary Regulatory Materials and for obtaining Marketing
Approval for each Product in the Field in the Territory.  In addition, the
Development Plan shall describe the high level global development strategy for
the Products in the Territory.  AZ shall be solely responsible for the
development of the Products in the Field in the Territory, and shall assume
responsibility to fund the On-Going Clinical Trials following the Effective Date
and to conduct the On-Going Clinical Trials as soon as practicable following the
Effective Date, except that Rigel shall continue to conduct [ * ] the Open Label
Extension Study until the Open Label Extension Study Transfer Date as set forth
in Section 3.7 below.  AZ shall have the sole right and responsibility for
preparing the Development Plan for each Product, subject to review and comment
by the JSC.  With respect to JSC’s review on matters, AZ will consider in good
faith Rigel’s comments via the JSC.

 

(b)           Initial Development Plan.  The initial Development Plan is
attached hereto as Exhibit E, which describes the overall plan and timeline to
develop the R788 Product in the RA Indication in the Territory.

 

3.2          AZ Development Activities.

 

(a)           AZ shall use Diligent Efforts to develop the Products in the
Territory, including using Diligent Efforts to carry out the development and
pursue Marketing Approval for the R788 Product in the RA Indication in
accordance with the Development Plan (including the global development strategy
set forth therein) and shall, subject to AZ’s obligation to use Diligent Efforts
to develop the R788 Product in the RA Indication (inclusive of the provisions
set forth in Section 3.2(b)), have the right to [ * ].  In the event that AZ
determines to [ * ], AZ shall promptly provide Rigel with written notification
of such determination and shall use Diligent Efforts to [ * ] in the Territory.
For the avoidance of doubt, AZ may, subject to its obligation to

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

17

--------------------------------------------------------------------------------


 

use Diligent Efforts, have the option to prioritize any development in any
indications beyond the RA Indication.

 

(b)           Specifically and without limiting the foregoing, AZ shall Commence
each of the [ * ] Trials within [ * ] ([ * ]) months after the Effective Date,
provided that such timeline shall be reasonably extended [ * ]. For the
avoidance of doubt the “Commencement” of each of the Major Three RA Trials may
be undertaken, at AZ’s sole discretion, either by AZ itself or through its
Affiliate or its subcontractor.

 

(c)           The status, progress and results of AZ’s development activities
shall be discussed in reasonable detail at meetings of the JSC, and AZ shall
provide the JSC with a written report on the status and progress of its
activities on a [ * ] basis prior to each JSC meeting.  AZ shall report to Rigel
material adverse regulatory developments with respect to Products, promptly
after reporting such results and developments to AZ management. In addition, AZ
shall report to Rigel the results of the Major Three RA Trials, promptly after
the results of all of the Major Three RA Trials have been reported to AZ
management and in accordance with AZ’s then internal policies relating to the
reporting of such results, as generally and consistently applied throughout AZ’s
organization. For the avoidance of doubt, Rigel acknowledges and agrees that the
[ * ].

 

(d)           Except as provided elsewhere in this Agreement including in the
Transition Plan, AZ shall bear one hundred percent (100%) of the costs and
expenses incurred by it in connection with the conduct of AZ’s development
activities under this Agreement.  In the event AZ requests Rigel to perform any
development activities hereunder (such as requesting Rigel to [ * ]), AZ shall
reimburse Rigel for all costs and expenses reasonably incurred by Rigel
(including Rigel’s internal costs and Out-of-Pocket Expenses) in connection with
such activities, at the FTE Rate.

 

(e)           AZ shall maintain complete and accurate records, as generally and
consistently applied throughout AZ’s organization, of all work conducted by it
under the Development Plan and all Information resulting from such work.  Solely
to the extent reasonably believed by Rigel to be required for patent or
regulatory purposes or for other legal proceedings in connection with this
Agreement, Rigel may, by submitting requests to AZ’s Alliance Manager, request
copies of such records, and AZ shall comply with Rigel’s reasonable requests.

 

3.3          [ * ].

 

(a)           AZ represents and warrants that as of the Execution Date the
compounds listed in Exhibit A [ * ] which AZ reasonably believes [ * ].

 

(b)           In the event that during the Term AZ intends to Commence any
Clinical Trial in the Field relating to a compound, other than a Rigel Compound,
where [ * ], AZ shall notify Rigel in writing (i) whether such compound [ * ]
and (ii) if so, whether such compound [ * ]. In the event that Rigel disputes
whether such compound should have been [ * ], the Parties shall discuss in good
faith such dispute and AZ shall provide Rigel with access to [ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

18

--------------------------------------------------------------------------------


 

reasonably determines necessary in order to [ * ]. In the event that the Parties
fail to resolve such dispute, either Party may seek to resolve such matter
through the dispute resolution process set forth in Article 14.

 

3.4          Development Decision Making.  Except as otherwise expressly
provided in this Agreement, all matters regarding the development activities
hereunder shall be decided by AZ.

 

3.5          Development Standards of Conduct.  AZ shall use Diligent Efforts to
carry out the Development Plan and in a good scientific manner, in compliance in
all material respects with all Applicable Laws.

 

3.6          Subcontracts.  AZ may perform any of the obligations assigned to it
under the Development Plan through, at its sole discretion, one or more
subcontractors or consultants, provided that: (a) AZ remains responsible for the
work allocated to, and the payment to, the subcontractors and consultants
retained by it; and (b) the subcontractor or consultant undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information,
that are substantially the same as those undertaken by the Parties pursuant to
Article 12 hereof.

 

3.7          Open Label Extension Study.

 

(a)           Responsibility as of the Execution Date. The Parties acknowledge
that, as of the Execution Date, Rigel is conducting the Open Label Extension
Study.  The Parties agree that Rigel shall continue to conduct such Open Label
Extension Study on behalf of AZ [ * ] following the Effective Date and for a
period of [ * ] following such date (the end of such [ * ] period, the “Open
Label Extension Study Transfer Date”), notwithstanding the date of transfer to
AZ.  Rigel shall conduct such Open Label Extension Study in a good scientific
manner, in compliance in all material respects with all Applicable Laws and all
applicable portions of the Transition Plan. Rigel acknowledges and agrees that
in the event that (i) Rigel has failed to comply with its material obligations
under the Transition Plan, solely to the extent relevant to the Open Label
Extension Study; and (ii) AZ is not in material breach of its obligations under
the Transition Plan, solely to the extent relevant to the Open Label Extension
Study, then, solely with respect to [ * ] the Open Label Extension Study
Transfer Date shall be extended until such time as Rigel has fulfilled its
material obligations under the Transition Plan with respect to the Open Label
Extension Study. To the extent such transfer is set forth in the Transition
Plan, the allocation of costs and expenses in connection with such transfer
shall be in accordance with Section 6.2(k).  In the event that either Party
requests the other Party to perform any development activities relating to the
Open Label Extension Study which are not specific to transition activities and
which are not otherwise covered in the Transition Plan during such [ * ] period,
the requesting Party shall reimburse the other Party for all costs and expenses
reasonably incurred by such other Party (including internal costs and
Out-of-Pocket Expenses) in connection with such activities, at the FTE Rate. 
Prior to the Open Label Extension Study Transfer Date, the Parties shall in good
faith agree on a process to transfer to AZ the responsibility for the conduct of
such Open Label Extension Study, and shall cooperate to ensure that such
transfer be complete by the Open Label Extension Transfer Date.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

19

--------------------------------------------------------------------------------


 

(b)           Responsibility following the Open Label Extension Study Transfer
Date. Following the Open Label Extension Study Transfer Date, AZ shall be solely
responsible for the conduct of such Open Label Extension Study, at its sole cost
and expense. For the avoidance of doubt, AZ shall be responsible for [ * ] the
Open Label Extension Study [ * ] following the Effective Date.  AZ hereby grants
Rigel a non-exclusive license under the AZ Technology solely for the purpose of
conducting the Open Label Extension Study pursuant to this Section 3.7.  Rigel
shall have the right to engage subcontractors and consultants for the purpose of
conducting such Open Label Extension Study, provided that: (a) Rigel remains
responsible for the work allocated to, and the payment to, the subcontractors
and consultants retained by it; (b) the subcontractor or consultant undertakes
in writing obligations of confidentiality and non-use regarding Confidential
Information, that are substantially the same as those undertaken by the Parties
pursuant to Article 12 hereof; and (c) the subcontractor or consultant agrees in
writing to assign all intellectual property developed in connection with the
performance of any such work to Rigel. For the avoidance of doubt all such
intellectual property shall be deemed Rigel Technology and shall form part of
the license granted to AZ as set forth in Section 7.1.  Except with the prior
approval of AZ, Rigel shall not engage subcontractors and consultants for the
performance of the Open Label Extension Study other than those with which it is
working as of the Execution Date.

 

3.8          Reimbursement of Costs.  Each Party shall reimburse the other Party
for any costs and expenses which the JSC approves in accordance with
Section 2.2(c)(viii). Any payments made by a Party shall be made quarterly in
arrears within [ * ] ([ * ]) days following receipt of invoice from the other
Party for such costs and expenses during a given Calendar Quarter, which invoice
shall set out the FTEs authorized by the JSC and shall be issued by the Party
seeking reimbursement no later than [ * ] ([ * ]) days following the relevant
Calendar Quarter. In no event shall a Party be obligated to pay for FTEs in
excess of those authorized unless prior approval has been granted by the JSC.

 

ARTICLE 4

 

REGULATORY MATTERS

 

4.1          Regulatory Transition.  Within [ * ] ([ * ]) days after the
Effective Date, Rigel shall assign to AZ or its designee all Regulatory
Materials and all electronic documents related to all such Regulatory Materials
regarding the Products that are Controlled by Rigel and/or its Affiliates as of
the Effective Date; provided, however, that all original copies of any such
documents shall be transferred to AZ within [ * ] ([ * ]) days following the
Effective Date.  Upon request by AZ, Rigel shall deliver notices of any such
assignment to the applicable Regulatory Authorities within [ * ] ([ * ]) days
after the Effective Date.  Thereafter, AZ shall become responsible for:
(a) making all regulatory filings with respect to the Products, either itself or
through its Affiliates or Sublicensees; (b) obtaining and maintaining Marketing
Approvals throughout the Territory in the name of AZ, or its Affiliates or
Sublicensees; and (c) determining the label for the Products, including whether
or not to accept changes proposed by any Regulatory Authority. In addition, upon
request by AZ, Rigel shall (i) at any time during the Term, deliver notices of
any such assignment to the applicable Regulatory Authorities directly or

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

20

--------------------------------------------------------------------------------


 

via AZ, together with any other certification required from the Product owner,
to enable any IND, CTA, NDA or MAA to be accepted for review by the relevant
Regulatory Authority; and (ii) provide AZ with any advice regarding studies
conducted by Rigel or on behalf of Rigel regarding the Product that is required
to allow AZ to respond to any Regulatory Authority that raises a question in
relation to such studies during evaluation of any regulatory submission. 
Further, Rigel shall provide to AZ the following items to the extent Controlled
by Rigel and/or its Affiliates:

 

(a)           original documents and word electronic versions of Regulatory
Materials as required by AZ to support NDA and MAA filings, including all
Information required by AZ to generate the quality section of the NDA and the
MAA; and

 

(b)           all non-clinical study reports and clinical study reports for any
data in each case regarding the Products generated by Rigel directly or via any
contract research organization, including electronic data sets of the source
information.

 

For the avoidance of doubt, Rigel shall bear its internal costs incurred in
connection with all assistance and activities to be undertaken by Rigel as
described in this Article 4, and AZ shall reimburse Rigel for all Out-of-Pocket
Expenses incurred by Rigel in connection therewith.

 

4.2          Regulatory Materials and Approvals.

 

(a)           Rights and Obligations.

 

(i)            AZ shall own and submit all Regulatory Materials and documents
related to the development of the Products;

 

(ii)           AZ shall keep Rigel informed, via participation on the JSC of
regulatory developments specific to Products throughout the Territory;

 

(iii)         AZ shall provide to Rigel an electronic copy of the complete NDA
together with any updates to the NDA, together with electronic copies of modules
1 and 2 of the European MAA, together with the equivalent sections of any
variations to the MAA; and

 

(iv)          AZ shall, so far as practicable, provide Rigel with reasonable
advance notification of any significant in-person meeting or teleconference with
the FDA and EMEA, and Rigel shall have the right to [ * ] have its
representatives attend and participate in all significant meetings between AZ
(or its Affiliates or Sublicensees) and the FDA and EMEA relevant to any Product
at Rigel’s cost. AZ shall in good faith [ * ] and if AZ [ * ] AZ will notify
Rigel of such and its reasoning.

 

4.3          Product Withdrawals and Recalls.  In the event that any Regulatory
Authority (a) threatens or initiates any action to remove any Product from the
market in any country in the Territory or (b) requires AZ, its Affiliates, or
its Sublicensees to distribute a “Dear Doctor” letter or its equivalent
regarding use of such Product in the Field, AZ shall notify Rigel of such event
within [ * ] ([ * ]) Business Days after AZ becomes aware of the action, threat,
or requirement (as

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

21

--------------------------------------------------------------------------------


 

applicable).  AZ shall, so far as practicable, consult with Rigel prior to
initiating a recall or withdrawal of Product in any country or regulatory
jurisdiction in the Territory; provided, however, that the final decision as to
whether to recall or withdraw a Product shall be made by AZ. AZ shall be
responsible, at its sole expense, for conducting any recalls or taking such
other necessary remedial action in the Territory.

 

4.4          Adverse Event Reporting; Safety Data Exchange and Medical
Inquiries.  Representatives of each Party will begin meeting as soon as possible
but no later than [ * ] ([ * ]) days after the Effective Date of this Agreement
and will work in good faith together to develop safety procedures for safety
data transfers, and adverse event handling and reporting to Regulatory
Authorities and sharing of emerging safety information from the clinical or
pre-clinical work conducted by Rigel relating to the Products.

 

ARTICLE 5

 

COMMERCIALIZATION

 

5.1          Overview.  AZ shall be responsible for commercializing the Products
in the Field in the Territory and shall have the sole right to make decisions
relating to such activities, with the oversight of the JSC.  AZ shall use
Diligent Efforts to Commercialize the Products for the RA Indication and all
other approved Indications.  Notwithstanding the foregoing, AZ’s application of
such Diligent Efforts shall not require AZ to Commercialize a Product in any
country or territory in which AZ determines it is not commercially reasonable to
do so for such Product.

 

5.2          Commercialization Plan.  The strategy for the commercialization of
each Product in the Territory shall be described in a global plan that describes
the pre-launch, launch and subsequent commercialization activities for such
Product (each such plan, a “Commercialization Plan”).  The Commercialization
Plan shall be drafted by AZ and shall be shared with Rigel via the JSC.  AZ
shall consider any Rigel comments on such plan in good faith, provided that the
final determination as to the content of the Commercialization Plan shall be
made by AZ.

 

5.3          Commercialization Activities.  AZ shall carry out the tasks under
the Commercialization Plan in compliance in all material respects with all
Applicable Laws and regulations, including the Foreign Corrupt Practices Act of
1977, as amended (“FCPA”), and laws applicable to the sale and promotion of
pharmaceutical products.

 

5.4          Commercialization Costs.  AZ shall be solely responsible for all
costs and expenses incurred in connection with the commercialization of the
Products in the Territory.

 

5.5          Sales and Distribution.  AZ shall be responsible for receiving and
filling orders, controlling invoicing, collection of payments, returns,
charge-backs and rebates on sales of the Products in the Territory, and shall
have sole control over distribution of the Product in the Territory.  Rigel may
not accept orders for the Products or make sales for its own account or for

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

22

--------------------------------------------------------------------------------


 

AZ’s account.  If Rigel receives any order for the Products in the Territory, it
shall refer such orders to AZ for acceptance or rejection.

 

5.6          Commercialization Updates.  AZ shall keep the JSC fully informed
regarding the progress of all material commercialization activities for the
Products in the Territory.

 

5.7          Pricing.  AZ shall be solely responsible for determining pricing
and pricing and reimbursement strategy for the Products.

 

ARTICLE 6

 

TECHNOLOGY TRANSFER, MANUFACTURE AND SUPPLY

 

6.1          Overview.  Subject to Section 6.2 below, AZ will be solely
responsible for the manufacture of the Compound and Products in bulk and
finished form for use by AZ under the Development Plan and for use and
distribution by AZ under the Commercialization Plan.

 

6.2          Transfer of Technology and Manufacturing Responsibilities.

 

(a)           Technology Transfer.  Promptly after the Effective Date, Rigel
shall, [ * ], transfer to AZ the Rigel Know-How existing as of the Effective
Date, including (i) all Rigel Know-How relating to any On-Going Clinical Trials;
and (ii) all Rigel Know-How that is necessary for AZ to replicate the process
employed by or on behalf of Rigel to manufacture the Compound and R788 Product
as of the Effective Date.  Such initial technology transfer shall be carried out
in accordance with the Transition Plan and shall be completed within [ * ] ([ *
]) days after the Effective Date.  After Rigel has performed the technology
transfer as set forth in the Transition Plan, Rigel shall continue to provide AZ
with all Rigel Know-How and all reasonable assistance required in order to
assist AZ to develop and/or manufacture the Compound and the Products then under
development by AZ under this Agreement, including such assistance as is
reasonably required by AZ to replicate the process employed by or on behalf of
Rigel to manufacture the Compound and R788 Product as of the Effective Date at
AZ’s reasonable request.  AZ shall reimburse Rigel for Rigel’s internal (at the
FTE Rate) and Out-of-Pocket Expenses incurred in connection with the rendering
of any such assistance unless such assistance requires only de minimus efforts
by Rigel personnel and does not require the engagement of any Third Party.

 

(b)           Right to Manufacture.  Subject to the limited rights granted to
Rigel and to any Third Parties under the Existing Compound Manufacturing
Agreement and the Existing Product Manufacturing Agreement (each as defined
below), AZ shall have the sole and exclusive right to (a) conduct or have
conducted Manufacturing with respect to Compounds and Products and
(b) Manufacture or have Manufactured Compound and Products.  For clarity, AZ
shall have the right, in its sole discretion, to determine the specifications
with respect to any Compound or Product.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

23

--------------------------------------------------------------------------------


 

(c)           Existing Manufacturers.  Rigel represents and warrants that as of
the Effective Date, (i) [ * ] and [ * ] (together “[ * ]” or the “Existing
Compound Manufacturer”) is manufacturing and supplying to Rigel R788 in bulk
form under the Master Terms and Conditions by and between Rigel and the Existing
Manufacturer, effective [ * ] (the “Existing Compound Manufacturing Agreement”);
and (ii) [ * ] (the “Existing Product Manufacturer”) is manufacturing and
supplying to Rigel the R788 Product in packaged form under the Master Services
Agreement by and between Rigel and the Existing Product Manufacturer, effective
[ * ]  (the “Existing Product Manufacturing Agreement”).  In order to minimize
supply interruption, the Parties intend to continue to engage the Existing
Compound Manufacturer for the supply of the bulk R788 and the Existing Product
Manufacturer for the supply of packaged R788 Product during the conduct of a
program of Phase 3 Clinical Trials for the R788 Product for RA.  As part of the
initial technology transfer under the Transition Plan, Rigel shall assign to AZ
or its designee, at no additional cost and expense to AZ, all of Rigel’s rights
and obligations under the Existing Compound Manufacturing Agreement and the
Existing Product Manufacturing Agreement, to the extent Rigel is permitted to do
so under such Existing Compound Manufacturing Agreement and the Existing Product
Manufacturing Agreement, and AZ shall cooperate with Rigel to carry out such
assignment. For the avoidance of doubt, except as expressly set forth in
Section 6.2(i), Rigel shall remain fully responsible for its acts, omissions,
liabilities and breaches connected with the Existing Compound Manufacturing
Agreement and the Existing Product Manufacturing Agreement existing prior to the
date of any assignment to AZ.

 

(d)           Existing Starting Material Suppliers.  As part of the initial
technology transfer under the Transition Plan, to the extent set forth in such
Transition Plan, Rigel shall assign to AZ or its designee, at no additional cost
and expense to AZ, all of Rigel’s rights and obligations under supply agreements
in place with suppliers for R788 starting materials (RIG-A, RIG2-05, RIG2-12,
RIG2-13 & RIG2-15), to the extent Rigel is permitted to do so under such
agreements,  and AZ shall cooperate with Rigel to carry out such assignment.

 

(e)           Existing R788 Supply Chain Services Suppliers.  As part of the
initial technology transfer under the Transition Plan, to the extent set forth
in such Transition Plan, Rigel shall assign to AZ or its designee, at no
additional cost and expense to AZ, all of Rigel’s rights and obligations under
services agreements in place with suppliers of R788 supply chain services, to
the extent Rigel is permitted to do so under such agreements,  and AZ shall
cooperate with Rigel to carry out such assignment.

 

(f)            Interim Supply.  Until AZ establishes a direct contractual
relationship with the Existing Compound Manufacturer and the Existing Product
Manufacturer as described in Section 6.2(c) above, to the extent necessary for
AZ to carry out its development obligations under the Development Plan, Rigel
shall obtain supply from its Existing Compound Manufacturer and Existing Product
Manufacturer R788 in bulk form and the R788 Product in packaged form, at AZ’s
request (to the extent consistent with the Existing Compound Manufacturing
Agreement and the Existing Product Manufacturing Agreement) and at AZ’s expense,
for AZ’s development activities under this Agreement. For the avoidance of doubt
there shall be [ * ] to obtain supply from its Existing Compound Manufacturer
and Existing Product

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

24

--------------------------------------------------------------------------------


 

Manufacturer, provided that AZ agrees to reasonably co-operate with Rigel and to
negotiate with the Existing Compound Manufacturer and Existing Product
Manufacturer in good faith to assist Rigel in ensuring such assignment to AZ.

 

(g)           Transfer of Supplier Relationships.  Promptly after the Effective
Date, the Parties shall use Diligent Efforts to establish a direct contractual
relationship between AZ and the Existing Compound Manufacturer and the Existing
Product Manufacturer, either by AZ’s assumption of the Existing Compound
Manufacturing Agreement and the Existing Product Manufacturing Agreement or
otherwise.

 

(h)           Existing Inventory.  The Parties acknowledge that, as of the
Effective Date, Rigel is in possession of an existing inventory of:
(i) cGMP-grade Compound and R788 Product in bulk and finished form; (ii) with
respect to R788 Product, cGMP-grade materials of the following:
work-in-progress, starting materials, analytical standards, samples,
radio-labeled compounds; and (iii) certain equipment specifically designed to
produce the R788 Product (the “R788 Inventory”), and an estimate of the
quantities of such R788 Inventory is set forth on Exhibit F attached hereto. 
Rigel agrees to assign to AZ, [ * ], all of its rights, title and interest in
the R788 Inventory as part of the initial technology transfer under the
Transition Plan, except that Rigel may retain sufficient quantities of R788
Inventory solely for its use in the conduct of the Open Label Extension Studies
and to fulfill its obligations under the NCI Agreement as such agreement exists
as of the Execution Date.

 

(i)            API Transfer. AZ agrees that it shall be responsible for the
costs for final supply of a [ * ] campaign of R788 active pharmaceutical
ingredient which as of the Execution Date is being manufactured by [ * ] for
Rigel under the Existing Compound Manufacturing Agreement, [ * ].  The Parties
understand that Rigel intends to assign such Existing Compound Manufacturing
Agreement to AZ under Section 6.2(c), and accordingly, in the event that such
contract has been assigned to AZ at the time such costs become due, AZ shall be
directly responsible for paying such costs to [ * ].  If, at the time any
portion of such costs becomes due to [ * ], such agreement has not been assigned
to AZ, then Rigel shall be responsible for paying such portion of costs to [ * ]
and shall subsequently invoice AZ and within [ * ] ([ * ]) days of payment to [
* ], following which AZ shall pay such portion of costs to Rigel within [ * ] ([
* ]) days of receipt of invoice. In no event shall AZ be liable for [ * ] except
as expressly set forth in this Agreement or as otherwise agreed in writing
between the Parties or as agreed between AZ and [ * ].

 

(j)            Assignment of Rights.  The assignment by Rigel of any of the
agreements to AZ as contemplated in this Section 6.2 shall not require Rigel to
assign its rights and/or interest in and to any of the Rigel Patents and/or
Rigel Know-How, regardless of whether Rigel obtained the rights to such Rigel
Patents or Rigel Know-How under such agreements.

 

(k)           Transition Plan Costs.  Except as specifically provided in the
Transition Plan or elsewhere under this Article 6, each Party shall bear all of
its internal costs incurred in connection with the activities, work, technology
transfer and assignments described in the Transition Plan as of the Execution
Date, and AZ shall reimburse Rigel for Rigel’s Out-of-Pocket Expenses incurred
in connection with the activities, work, technology transfer and assignments
described in the Transition Plan as of the Execution Date.  AZ shall bear all
costs and expenses, and shall reimburse Rigel for its internal and Out-of-

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

25

--------------------------------------------------------------------------------


 

Pocket Expenses, incurred by Rigel in connection with any activities that are
requested by AZ and that are not included in the Transition Plan as of the
Execution Date unless such activities require only de minimus efforts by Rigel
personnel and do not require the engagement of any Third Party.

 

ARTICLE 7

 

LICENSES AND EXCLUSIVITY

 

7.1          License to AZ under Rigel Technology.

 

(a)           License Grant.  Subject to the terms and conditions of this
Agreement (including Rigel’s retained rights under Section 7.3 below), Rigel
hereby grants AZ a royalty-bearing, fully sublicenseable exclusive license,
under Rigel’s and its Affiliate’s rights, titles, and interests in and to the
Rigel Technology, to Exploit the Compound and the Product(s) in the Field in the
Territory.

 

(b)           Access to Safety Information.  Rigel hereby grants AZ a
royalty-free, fully sublicensable, non-exclusive license to any safety
Information relating to any Rigel Compounds [ * ] that are Controlled by Rigel,
solely as required pursuant to the request or notification of any Regulatory
Authority or as otherwise required pursuant to Applicable Laws. AZ acknowledges
and agrees that Rigel has certain existing contractual obligations as of the
Execution Date which preclude such disclosure to AZ and that Rigel shall not be
required to make such disclosure under this Section 7.1(b) to the extent
prohibited under such other contractual obligations.

 

(c)           Exclusions.  For avoidance of doubt, the licenses granted to AZ
under this Agreement shall not include any rights for AZ to (i) modify, enhance,
improve, optimize or otherwise derivatize a Compound in a manner than results in
a molecule that is not a Compound, or (ii) research, develop, make, have made,
use, sell, offer for sale or import any other proprietary compound of Rigel
(including any proprietary compound which Rigel licenses to a Third Party) that
is not a Compound.

 

7.2          Sublicenses and Distributorships.

 

(a)           Scope of Permissible Sublicensing.  The license granted by Rigel
to AZ in Section 7.1 may be sublicensed by AZ through multiple tiers of
Sublicensees: (i) to its Affiliates in the Territory or in any country of the
Territory without Rigel’s prior written consent; (ii) to a Third Party in the
U.S. or in any of the Major EU Countries, which sublicense shall require the
prior written consent of Rigel ([ * ]) if granted [ * ] the First Commercial
Sale of a Product in the first to occur of the U.S. or any Major EU Country; and
(iii) to a Third Party in any other country(ies) of the Territory without the
prior written consent of Rigel. AZ shall remain primarily responsible for the
performance of its Sublicensees and shall use Diligent Efforts to

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

26

--------------------------------------------------------------------------------


 

cause its Sublicensees to comply with the terms and conditions of this
Agreement.  For the avoidance of doubt, where AZ grants a sublicense to a Person
that is not an Affiliate of AZ, and such Person is not a Distributor, such
Person shall be a “Sublicensee” for the purposes of this Agreement.

 

(b)           Distributorships.  AZ shall have the right, in its sole
discretion, to appoint its Affiliates, and AZ and its Affiliates shall have the
right, in their sole discretion, to appoint any other Persons, in the Territory
or in any country of the Territory, to distribute, market and sell the Products,
in circumstances where the Person purchases its requirements of Products from AZ
or its Affiliates but does not otherwise make any royalty or other payment to AZ
with respect to its intellectual property rights, provided that AZ shall remain
primarily responsible for the performance of such Distributors. For the
avoidance of doubt, where AZ appoints such a Person and where such Person is not
an Affiliate of AZ, that Person shall be a “Distributor” for the purposes of
this Agreement.

 

7.3          Rigel Retained Rights.  Rigel retains the right to practice and
license the Rigel Technology outside the scope of the license granted to AZ
under Section 7.1.  In addition, Rigel retains the right to collaborate with
Third Parties on the Compound solely for research purposes only and solely as
described under the material transfer agreements, research agreements and
cooperative research and development agreement existing as of the Execution Date
between Rigel and each such Third Party (collectively, the “Research
Agreements”). Rigel shall remain fully responsible for its acts and omissions
under such Research Agreements and, except as described in the Transition Plan,
no responsibility or liability for such agreements shall pass to AZ by virtue of
this Agreement.

 

7.4          Negative Covenant.

 

(a)           Each Party covenants that it will not use or practice any of the
other Party’s intellectual property rights licensed to it under this Article 7
except for the purposes expressly permitted in the applicable license grant.

 

(b)           Specifically and without limiting the foregoing, AZ covenants that
it will not, except as expressly permitted under this Agreement and in
particular under Section 7.1, use or practice any of Rigel’s intellectual
property rights licensed to it under this Article 7: (i) in an Excluded
Indication; or (ii) in connection with any compound other than a Compound except
as part of a Combination Product, subject in any case to Section 7.1(c)(ii).

 

7.5          No Implied Licenses.  Except as explicitly set forth in this
Agreement, neither Party grants to the other Party any license, express or
implied, under its intellectual property rights.

 

7.6          Exclusivity.

 

(a)           No Existing Oral SYK Inhibitor Program.  AZ hereby represents and
warrants that, except as provided under this Agreement with respect to the Rigel
Compounds, as

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

27

--------------------------------------------------------------------------------


 

of the Execution Date, it does not have commercial rights (including by means of
an option agreement) to any Compound for which an IND has been filed, or
equivalent action taken, by or on behalf of AZ or its Affiliates.

 

(b)           Until the [ * ] of (i) [ * ]; and (ii) the [ * ] ([ * ])
anniversary of the First Commercial Sale of a R788 Product, except as permitted
under this Agreement, neither Party nor its Affiliates will, directly or
indirectly (including by means of any collaboration, license or option agreement
with any Third Party), [ * ] any [ * ] any product comprising a compound [ * ].

 

(c)           Until the [ * ] of (i) [ * ]; and (ii) [ * ], except as permitted
under this Agreement, AZ and its Affiliates will not, directly or indirectly
(including by means of any collaboration, license or option agreement with any
Third Party), [ * ] in any [ * ] or [ * ], of any compound [ * ].

 

(d)           Until [ * ], Rigel and its Affiliates will not, directly or
indirectly (including by means of any collaboration, license or option agreement
with any Third Party), [ * ] in the [ * ] with a compound that exhibits [ * ].

 

7.7          AZ Diligence. With respect to any compound which exhibits SYK
Activity or any product comprising a compound which exhibits SYK Activity which
AZ or its Affiliates acquire after the Effective Date (including by means of any
collaboration, license or option agreement with any Third Party), and which
compound or product AZ or its Affiliates intend to Commence any Clinical Trial
or Commercialize in either the Major Indication or any Autoimmune Disorder, in
each case via the oral route, AZ agrees that in assessing whether to Commence
any Clinical Trial or Commercialize (i) such acquired compound or product;
and/or (ii) any [ * ] Rigel Compound or associated Product, AZ shall have regard
to the commercial and scientific potential of such opportunities, taking into
account their [ * ] and [ * ], their [ * ], the [ * ] of [ * ] and the [ * ] and
[ * ] of their [ * ] (including [ * ] and [ * ]), the [ * ] of [ * ], their [ *
], [ * ] in making such determination.  This Section 7.7 shall not be construed
to limit AZ’s exclusivity obligations under Section 7.6.

 

7.8          Right of First Negotiation in the Additional Indication.  In the
event that Rigel wishes to either itself develop and/or Commercialize or grant
rights to a Third Party to develop and/or commercialize any Rigel Compound or
corresponding Product in any Additional Indication, then Rigel shall first
notify AZ in writing.  AZ shall within [ * ] ([ * ]) days notify Rigel if it is
interested in obtaining such rights.  If AZ notifies Rigel of its interest in
obtaining such rights, then Rigel and AZ shall negotiate in good faith the terms
and conditions under which AZ will obtain from Rigel the right to develop and
Commercialize the Rigel Compound or corresponding Product in such Additional
Indication.  If, despite good faith negotiations, Rigel and AZ do not enter into
an agreement on the terms and conditions under which AZ would obtain such right
within [ * ] ([ * ]) days after AZ provides Rigel written notice of its interest
to obtain such right, then Rigel shall have the right to either by itself or via
a Third Party develop and Commercialize the Rigel Compound and corresponding
Product in such Additional Indication without further obligation to AZ provided
that with respect to any such agreement with a Third

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

28

--------------------------------------------------------------------------------


 

Party, such agreement shall not be on terms which are more favorable to such
Third Party than those last offered to AZ.

 

ARTICLE 8

 

FINANCIALS

 

8.1          Upfront Fee.  In consideration of the rights and licenses granted
under this Agreement, no later than [ * ] ([ * ]) days after the Effective Date,
AZ shall pay to Rigel a non-refundable, non-creditable upfront fee of one
hundred million dollars ($100,000,000) in cash by wire transfer of immediately
available funds into an account designated by Rigel.

 

8.2          [ * ] Milestone and [ * ] Milestone.  AZ shall make each of the
following non-refundable, non-creditable milestone payments to Rigel for the
achievement of the following milestone events: (i) in consideration of the
services performed by Rigel relating to the [ * ], [ * ] Dollars ($[ * ]) within
[ * ] ([ * ]) days after the [ * ]; and (ii) [ * ] Dollars ($[ * ]) within [ * ]
([ * ]) days after the [ * ] of the [ * ], in each case following receipt of
invoice from Rigel.

 

8.3          Development and Regulatory Milestone Payments.  AZ shall make
milestone payments to Rigel based on achievement of certain development and
regulatory milestone events in the specified indications as set forth in this
Section 8.3 relating to Products comprising a Rigel Compound.  AZ shall notify
and pay to Rigel the amounts set forth in this Section 8.3 within [ * ] ([ * ])
days after the achievement of the applicable milestone event (as notified by AZ
to Rigel and following receipt of invoice from Rigel).  Each such payment shall
be non-refundable and non-creditable against any other payment due under this
Agreement. For the avoidance of doubt, [ * ].

 

(a)           Major Indication.  AZ shall make each of the following milestone
payments to Rigel for the first Product comprising a Rigel Compound to achieve
the corresponding milestone event for a Major Indication for which such
milestone event has been met.

 

Milestone Event

 

Milestone
Payment for
First Product

 

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

29

--------------------------------------------------------------------------------


 

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

 

Each milestone in Section 8.3(a) shall be paid only once for the first Product
to achieve such milestone.  Each milestone event conditioned upon the Product
meeting [ * ] shall be deemed to have been achieved if such Product meets [ * ],
so that upon the triggering of a particular milestone event conditioned upon a
Product meeting of [ * ], both the milestone payment corresponding to such [ * ]
trigger and the milestone payment corresponding to the applicable [ * ] trigger
will become due, if the milestone payment corresponding to such applicable [ * ]
trigger has not been previously paid by AZ.  In addition, if a Product achieves
a First Commercial Sale in the Major Indication in a Major Market, such Product
shall be deemed to have achieved at least [ * ], and the milestone payment
corresponding to the First Marketing Approval of such Product for [ * ] in such
country will become due if such milestone payment has not been previously paid
by AZ.

 

(b)           First Other Indication.  AZ shall make each of the following
milestone payments to Rigel for the first Product comprising a Rigel Compound to
achieve the corresponding milestone event for the first Indication that is an
Other Indication (the “First Other Indication”) for which such milestone event
has been met.

 

Milestone Event

 

Milestone
Payment for
First Product

 

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

30

--------------------------------------------------------------------------------


 

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

 

Each milestone in Section 8.3(b) shall be paid only once for the first Product
to achieve such milestone.

 

(c)           Second Other Indication.  AZ shall make each of the following
milestone payments to Rigel for the first Product comprising a Rigel Compound to
achieve the corresponding milestone event for the second Indication that is an
Other Indication (the “Second Other Indication”) for which such milestone event
has been met.

 

Milestone Event

 

Milestone
Payment for
First Product

 

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

[ * ]

 

$

[ * 

]

 

Each milestone in Section 8.3(c) shall be paid only once for the first Product
comprising a Rigel Compound to achieve such milestone.

 

8.4          Commercialization Milestone Payments.  AZ shall make each of the
milestone payments indicated below to Rigel when aggregate, cumulative Net Sales
of all Product(s) comprising Rigel Compounds across all indications in the
Territory first reach the specified dollar values in any Calendar Year.  Each
such milestone payment shall be non-refundable and non-creditable against any
other payment due under this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

31

--------------------------------------------------------------------------------


 

Aggregate Net Sales in the Territory for all Products
in a Calendar Year

 

Payment

 

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

$

[ * 

]

 

AZ shall notify and pay to Rigel the amounts set forth in this Section 8.4
within [ * ] ([ * ]) days after the end of the Calendar Quarter in which the
applicable milestone event is achieved and following receipt of invoice from
Rigel.  Each milestone in this Section 8.4 shall be paid only once, and the
maximum total amount of payment to Rigel pursuant to this Section 8.4 shall be
eight hundred million dollars ($800,000,000).  If more than one commercial
milestone has been met for the first time during the same Calendar Year, then AZ
shall remain obligated to make payments to Rigel for milestone payments
triggered by the occurrence of each and every such commercial milestone event.

 

8.5          Royalty Payments.

 

(a)           Royalties for R788 Products.

 

(i)            AZ shall pay to Rigel non-refundable, non-creditable royalties on
the amount of Net Sales of all R788 Products sold in all countries of the
Territory outside the U.S. (the “Ex US Territory”), as calculated by multiplying
the applicable royalty rates by the corresponding amount of incremental Net
Sales of all R788 Products in the Ex US Territory in such Calendar Year.

 

Annual Net Sales for all R788 Products in the
Ex US Territory

 

Royalty Rate

 

Portion less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

32

--------------------------------------------------------------------------------


 

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ]

 

[ * 

]%

 

(ii)           AZ shall pay to Rigel non-refundable, non-creditable royalties on
the amount of Net Sales of all R788 Products sold in the U.S., as calculated by
multiplying the applicable royalty rates by the corresponding amount of
incremental Net Sales in the U.S. of all R788 Products in such calendar year.

 

Annual Net Sales for all R788 Products in the
U.S.

 

Royalty Rate

 

Portion less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ]

 

[ * 

]%

 

(b)           Royalties for Follow-On Products.  AZ shall pay to Rigel
non-refundable, non-creditable royalties on the amount of Net Sales of all
Follow-On Products sold in all countries of the Territory, as calculated by
multiplying the applicable royalty rates by the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

33

--------------------------------------------------------------------------------


 

corresponding amount of incremental Net Sales of all Follow-On Products in the
Territory in such Calendar Year, subject to adjustment as provided below in this
paragraph (b).

 

(i)            In respect of Net Sales of Follow-On Products in any Major
Indication, the applicable royalty rates shall be as described in
Section 8.5(a)(i) with respect to Net Sales of R788 Products in the Ex U.S.
Territory.

 

(ii)           In respect of Net Sales of Follow-On Products in any Other
Indication, the applicable royalty rates shall be as described below:

 

Annual Net Sales for all Follow-On Products in
any Other Indication in the Ex US Territory

 

Royalty Rate

 

Portion less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than or equal to $[ * ] and less than $[ * ]

 

[ * 

]%

Portion greater than $[ * ]

 

[ * 

]%

 

For clarity, (i) the royalty rates set forth in Section 8.5(a)(i) shall apply to
all of the Net Sales of any Follow-On Product for which Marketing Approval is
obtained by AZ, its Affiliates or Sublicensees for any of the Major Indications,
regardless of whether Marketing Approval is also obtained for such Follow-On
Product for any indication other than a Major Indication; (ii) such royalty
rates shall not apply retrospectively in the event that Marketing Approval is
first obtained for any indication other than a Major Indication.

 

(c)           Know-How Royalty.  In any country in the Territory where the sale
of a Product in such country is not covered by a Valid Claim [ * ] of such
Product or [ * ] such Product [ * ] in such country, AZ shall owe royalties
under Section 8.5(a) or (b), as applicable, on the Net Sales of such Product in
such country at rates that are [ * ] percent ([ * ]%) of the rates otherwise
payable under Section 8.5(a) or (b), as applicable.  If a Valid Claim later
issues that covers such [ * ] in such country, then this paragraph (c) shall no
longer apply, but the later issuance of such Valid Claim shall not have any
retroactive effect.

 

(d)           Loss of Market Exclusivity.  In the event of a Loss of Market
Exclusivity in any country, then the royalty rates applicable to Net Sales under
Section 8.5(a) and (b) of such Product in such country shall be reduced by [ * ]
percent ([ * ]%).

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

34

--------------------------------------------------------------------------------


 

(e)           Compulsory License.  In the event that a court or governmental
agency of competent jurisdiction requires AZ or an AZ Affiliate to grant a
compulsory license to a Third Party permitting such Third Party to make and sell
the Product in a country, then for the purposes of calculating the royalties of
such Product under Section 8.5(a) and (b), [ * ] percent ([ * ]%) of the Net
Sales in such country shall be disregarded.

 

(f)            Third Party Payments and Obligations.  Rigel shall remain
responsible for the payment of royalty, milestone and other payment obligations,
if any, due to Third Parties under any Rigel Patents or Rigel Know-How which has
been licensed to Rigel prior to the Effective Date and is sublicensed to AZ
under this Agreement.  All such payments shall be made promptly by Rigel in
accordance with the terms of its license agreement.  In the event that AZ
determines that rights to intellectual property owned or controlled by a Third
Party are required to fully Commercialize the Products under this Agreement, AZ
shall have the right to negotiate and acquire such rights through a license or
otherwise and to deduct from the royalty payments due to Rigel [ * ] percent ([
* ]%) of the amounts paid (including milestone payments, royalties or other
license fees) by AZ to such Third Party; provided, however, that in no event
shall the amounts due to Rigel from AZ be reduced by more than [ * ] percent ([
* ]%) in respect of a particular royalty payment or in any Calendar Quarter.  [
* ]. Rigel agrees to fully cooperate with AZ to acquire such rights.

 

(g)           Maximum Amount of Royalty Reduction.  In no event shall the
royalty rate payable to Rigel under Section 8.5(a) or (b) in respect of any
particular country be reduced by more than [ * ] percent ([ * ]%) in any
Calendar Quarter as a result of the reductions set forth in Sections 8.5(c),
(d), (e) or (f). [ * ].

 

(h)           Royalty Term.  Subject to Section 8.6, royalties due under
Sections 8.5(a) or (b), as applicable, with respect to a particular Product in a
particular country, will commence upon the First Commercial Sale of such Product
in such country and will be payable until the later of (i) the expiration of the
last to expire Valid Claim [ * ] in such country that covers the Product, [ * ],
and (ii) [ * ] ([ * ]) years after the First Commercial Sale of such Product in
such country (such period, the “Royalty Term”).  Following the Royalty Term with
respect to a particular Product and country, the license to AZ set forth in
Section 7.1 shall continue in effect but shall become fully paid-up,
royalty-free, transferable, perpetual and irrevocable with respect to such
Product and such country.

 

(i)            Royalty Payments and Reports.  All amounts payable to Rigel
pursuant to this Section 8.5 shall be paid in Dollars within [ * ] ([ * ]) days
after the end of each Calendar Quarter (as reported by AZ to Rigel and invoiced
by Rigel). For the purposes of calculating the royalty payment in any Calendar
Quarter, AZ shall calculate the cumulative royalty payments for the current
Calendar Year and deduct royalty payments made in respect of previous Calendar
Quarters, if any, for such Calendar Year to establish the current royalty
payment with respect to such Calendar Quarter.  AZ shall submit to Rigel a
statement, on a country-by-country basis, of the sales volume of Product in the
Territory during the applicable Calendar Quarter, Net Sales and a calculation of
the amount of royalty payment due on such sales for such Calendar Quarter,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

35

--------------------------------------------------------------------------------


 

sufficiently in advance before the royalty payment becomes due to allow Rigel to
issue the invoice to AZ for such royalty payments.

 

8.6          Applicable Royalty Term in the Event of Multiple Products.  The
Parties acknowledge and agree that the royalty rates described in
Section 8.5(a) for R788 Products reflect the fact that as of the Execution Date,
R788 is the most advanced Compound in development in a Major Indication.
Accordingly, in the event that during the R788 Product Royalty Term any
Follow-On Product is Commercialized, with respect to Net Sales of such Follow-on
Product, then notwithstanding the provisions of Section 8.5, the Parties agree
as follows:

 

(a)           For any Follow-On-Product comprising [ * ] in any Other
Indication, the applicable royalty rate for Net Sales of such Follow-On Product
shall be as described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]% or [ * ]%
respectively) during the R788 Product Royalty Term and [ * ] percent ([ * ]%)
for Net Sales following the expiry of the R788 Product Royalty Term;

 

(b)           For any Follow-On-Product comprising [ * ] in any Other
Indication, the applicable royalty rate for Net Sales of such Follow-On Product
shall be as described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]% or [ * ]%
respectively) during the Royalty Term of such Follow-On-Product, irrespective of
when the R788 Product royalty Term expires;

 

(c)           For any Follow-On-Product comprising [ * ] in a Major Indication,
the applicable royalty rate for Net Sales of such Follow-On Product shall be as
described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]%, [ * ]%, [ * ]% or [ *
]% respectively) during the R788 Product Royalty Term and [ * ] percent ([ * ]%)
for Net Sales following the expiry of the R788 Product Royalty Term;

 

(d)           For any Follow-On-Product comprising [ * ] in a Major Indication,
the applicable royalty rate for Net Sales of such Follow-On Product shall be as
described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]%, [ * ]%, [ * ]% or [ *
]% respectively) during the R788 Product Royalty Term and as described in
Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]% or [ * ]% respectively) following
the expiry of the R788 Product Royalty Term and for the remainder of the Royalty
Term of such Follow-On-Product;

 

(e)           For any Follow-On-Product comprising [ * ] which has First
Commercial Sale in an Other Indication and achieves subsequent Marketing
Approval in a Major Indication, the applicable royalty rate for Net Sales of
such Follow-On-Product shall be (i) as described in Section 8.5[ * ] (ie [ * ]%,
[ * ]%, [ * ]% or [ * ]% respectively) with respect to Net Sales in the Other
Indication prior to First Commercial Sale in a Major Indication; (ii) thereafter
as described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]%, [ * ]%, [ * ]% or [
* ]% respectively) for all Net Sales of such Follow-On-Product (irrespective of
the Indication) during the R788 Product Royalty Term; and (iii) thereafter [ * ]
percent ([ * ]%) for Net Sales of such Follow-On-Product (irrespective of the
Indication) following the expiry of the R788 Product Royalty Term;

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

36

--------------------------------------------------------------------------------


 

(f)            For any Follow-On-Product comprising [ * ] which has First
Commercial Sale in an Other Indication and achieves subsequent Marketing
Approval in a Major Indication, the applicable royalty rate for Net Sales of
such Follow-On-Product shall be (i) as described in Section 8.5[ * ] (ie [ * ]%,
[ * ]%, [ * ]% or [ * ]% respectively) with respect to Net Sales in the Other
Indication prior to First Commercial Sale in a Major Indication; (ii) thereafter
as described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]%, [ * ]%, [ * ]% or [
* ]% respectively) for all Net Sales of such Follow-On-Product (irrespective of
the Indication) during the R788 Product Royalty Term; and (iii) thereafter as
described in Section 8.5[ * ] (ie [ * ]%, [ * ]%, [ * ]% or [ * ]% respectively)
(irrespective of the Indication) following the expiry of the R788 Product
Royalty Term and for the remainder of the Royalty Term of such
Follow-On-Product;

 

(g)           For any Follow-On-Product comprising [ * ] which has First
Commercial Sale in a Major Indication and achieves subsequent Marketing Approval
in an Other Indication, the applicable royalty rate for Net Sales of such
Follow-On-Product shall be (i) as described in Section 8.5[ * ] (ie [ * ]%, [ *
]%, [ * ]%, [ * ]%, [ * ]% or [ * ]%  respectively) for all Net Sales of such
Follow-On-Product (irrespective of the Indication) during the R788 Product
Royalty Term; and (ii) thereafter [ * ] percent ([ * ]%) for Net Sales of such
Follow-On-Product (irrespective of the Indication) following the expiry of the
R788 Product Royalty Term;

 

(h)           For any Follow-On-Product comprising [ * ] which has First
Commercial Sale in a Major Indication and achieves subsequent Marketing Approval
in an Other Indication, the applicable royalty rate for Net Sales of such
Follow-On-Product shall be (i) as described in Section 8.5[ * ] (ie [ * ]%, [ *
]%, [ * ]%, [ * ]%, [ * ]% or [ * ]% respectively) for all Net Sales of such
Follow-On-Product (irrespective of the Indication) during the R788 Product
Royalty Term; and (ii) thereafter as described in Section 8.5[ * ] (ie [ * ]%, [
* ]%, [ * ]% or [ * ]% respectively) (irrespective of the Indication) following
the expiry of the R788 Product Royalty Term and for the remainder of the Royalty
Term of such Follow-On-Product;

 

(i)            In the event that (i) there is no R788 Product Royalty Term (ie
no First Commercial Sale of the R788 Product); and (ii) two or more
Follow-On-Products achieve First Commercial Sale, the provisions set forth above
in sub-sections (a)-(h) shall apply with respect to the Royalty Term of the
first Follow-On-Product and all references to the R788 Product Royalty Term as
described in (a)-(h) above shall be replaced by references to the Royalty Term
of the first Follow-On-Product;

 

(j)            For the avoidance of doubt, notwithstanding the provisions of
this Section 8.6, the royalty reductions set forth in Sections 8.5(c), (d),
(e) and (f) shall apply with respect to each respective Product.

 

8.7          Taxes.

 

(a)           The royalties, milestones and other amounts payable by AZ to Rigel
pursuant to this Agreement (“Payments”) shall not be reduced on account of any
taxes unless required by Applicable Laws.  AZ shall deduct and withhold from the
Payments any taxes that it is required by Applicable Laws to deduct or withhold
on Rigel’s behalf. Notwithstanding the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

37

--------------------------------------------------------------------------------


 

foregoing, if Rigel is entitled under any applicable tax treaty to a refund,
reduction of rate, or the elimination of, applicable withholding tax, it may
deliver to AZ or the appropriate Governmental Authority with the assistance of
AZ, to the extent that this is reasonably required, the prescribed forms
necessary to obtain such refund or to reduce the applicable rate of withholding
or to relieve AZ of its obligation to withhold tax, and AZ shall apply the
reduced rate of withholding, or dispense with withholding, as the case may be
provided that AZ has received evidence, in a form reasonably satisfactory to AZ,
of Rigel’s delivery of all applicable forms (and, if necessary, its receipt of
appropriate governmental authorization) at least [ * ] ([ * ]) days prior to the
time that the Payments are due. The Parties shall cooperate in accordance with
Applicable Laws to minimize withholding taxes.  If, in accordance with the
foregoing, AZ withholds any amount, it shall pay to Rigel the balance when due,
make timely payment to the proper taxing authority of the withheld amount on
Rigel’s behalf, and send to Rigel proof of such payment within [ * ] ([ * ])
days following that payment.

 

(b)           Subject to Section 8.7(c), if AZ (or AZ’s Affiliates or
successors) is required to make a payment to Rigel subject to a deduction or
withholding of tax, then if such deduction or withholding of tax obligation
arises or is increased solely as a result of the [ * ], as a result of which the
Payments arise in a territory other than [ * ], or there is a change in [ * ],
or the payments arise or are deemed to arise [ * ] (an “AZ Withholding Tax
Action”), then notwithstanding Section 8.7(a), the payment by AZ (in respect of
which such deduction and withholding of tax is required to be made) shall be
increased by the amount necessary (the “Additional Amount”) to ensure that Rigel
receives an amount equal to the same amount that it would have received had no
AZ Withholding Tax Action occurred.

 

(c)           Section 8.7(b) shall only apply if each of the following applies:
(i) Rigel has not [ * ] or [ * ]; and (ii) Rigel is the [ * ];  (iii) Rigel is
not able to obtain a credit for, refund of or relief from any taxation liability
by reason of the deduction or withholding of tax; and (iv) at the time the
Payment is due, Rigel has not [ * ] intellectual property [ * ] that [ * ]. 
  Furthermore, (x) if any Additional Amount is paid pursuant to
Section 8.7(b) and Rigel subsequently obtains a credit for, or refund of any tax
that gave rise to the payment of the Additional Amount, or Rigel subsequently
obtains relief from any taxation liability by reason of such tax, Rigel shall
pay to AZ (or AZ’s Affiliates or successors, as the case may be) the full amount
of such tax credit, refund or relief; and (y) Rigel shall take all reasonable
steps and make all available claims and elections to maximize its entitlement to
receive such credit, refund or relief at the earliest opportunity. For each
Calendar Year during such Additional Amount has been paid, within [ * ] ([ * ])
days after filing its U.S. federal income return for such Calendar Year, Rigel
shall provide AZ with a schedule that sets forth (i) the year in which each
Additional Amount was paid, (ii) the amount of such Additional Amount, (iii) the
year in which Rigel realized a credit, refund or other corresponding relief for
the Additional Amount, and (iv) the amount so realized.

 

(d)           All Payments are exclusive of Indirect Taxes. If any Indirect
Taxes are chargeable in respect of any Payments, the remitting Party shall pay
such Indirect Taxes at the applicable rate in respect of any such Payments
following the receipt, where applicable, of an invoice in the appropriate form
issued by the receiving Party in respect of those Payments, such

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

38

--------------------------------------------------------------------------------


 

Indirect Taxes to be payable on the due date of the Payment to which such
Indirect Taxes relate. The Parties shall issue invoices for all goods and
services supplied under this Agreement consistent with Indirect Tax requirements
and irrespective of whether the sums may be netted for settlement purposes. The
Parties shall cooperate in accordance with Applicable laws to minimize Indirect
Taxes.

 

(e)           For the avoidance of doubt, the Parties acknowledge and agree that
none of the amounts payable under Article 8 of this Agreement are related to the
license (or right) to import or any import of Existing Inventory.  AZ shall be
responsible for any import clearance, including payment of any import duties and
similar charges, in connection with any Existing Inventory transferred to AZ
under this Agreement.  The Parties shall co-operate to ensure that the Party
responsible for shipping values the clinical product in accordance with
Applicable Laws and minimizes where permissible any such duties and any related
import taxes that are not reclaimable from the relevant authorities.

 

8.8          Payment.  AZ shall make payment under this Article 8 in Dollars by
wire transfer of immediately available funds to the bank account as may be
designated by Rigel in writing to AZ from time to time.

 

8.9          Foreign Exchange.  For the purpose of computing the Net Sales of
Products sold in a currency other than Dollars, such currency shall be converted
from local currency to Dollars by AZ in accordance with the rates of exchange
for the relevant month for converting such other currency into Dollars used by
AZ’s internal accounting systems, which are independently audited on an annual
basis.

 

8.10        Late Payments.  If Rigel does not receive payment of any sum due to
it on or before the due date, simple interest shall thereafter accrue on the sum
due to Rigel from the due date until the date of payment at a rate of [ * ]
percentage point ([ * ]%) over the then-current 30-day LIBOR rate, or the
maximum rate allowable by applicable law, whichever is less.

 

8.11        Financial Records; Audits.  AZ shall maintain complete and accurate
records in sufficient detail to permit Rigel to confirm the accuracy of the
royalty payments and commercial milestone calculations under this Agreement. 
Upon reasonable prior written notice, such records shall be open during regular
business hours for a period of [ * ] ([ * ]) years from the creation of
individual records for examination at Rigel’s expense, and not more often than [
* ] each Calendar Year, by an independent certified public accountant selected
by Rigel and reasonably acceptable to AZ for the sole purpose of verifying for
Rigel the accuracy of the financial reports or commercialization milestone
notices furnished by AZ pursuant to this Agreement.  Any amounts shown to be
owed but unpaid shall be paid within [ * ] ([ * ]) days after the accountant’s
report, plus interest (as set forth in Section 8.10) from the original due
date.  Rigel shall bear the full cost of such audit unless such audit discloses
an underpayment of [ * ] percent ([ * ]%) or more for AZ’s payment obligation
for a particular payment (in the case of commercial milestone payments) or a
particular Calendar Quarter (in the case of royalty payments), in which case AZ
shall bear the full cost of such audit.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 9

 

INTELLECTUAL PROPERTY

 

9.1          Ownership of Inventions.  Each Party shall own all inventions and
Information made solely by it and its Affiliates and their respective employees
agents and independent contractors in the course of conducting such Party’s
activities under this Agreement (collectively, “Sole Inventions”).  All
inventions and Information that are made jointly by employees, Affiliates,
agents, or independent contractors of each Party in the course of performing
activities under this Agreement (collectively, “Joint Inventions”) shall be
owned jointly by the Parties in accordance with joint ownership interests of
co-inventors under US patent laws.  Inventorship shall be determined in
accordance with US patent laws.

 

9.2          Disclosure of Inventions.  Each Party shall promptly disclose to
the other all Sole Inventions and Joint Inventions, including all invention
disclosures or other similar documents submitted to such Party by its, or its
Affiliates’, employees, agents or independent contractors describing such Sole
Inventions or Joint Inventions.  Such Party shall also respond promptly to
reasonable requests from the other Party for more Information relating to such
inventions.

 

9.3          Prosecution of Patents.

 

(a)           Rigel Patents Other Than Joint Patents.  Except as otherwise
provided in this Section 9.3(a), as between the Parties, Rigel shall have the
sole right and authority to prepare, file, prosecute (including any
interferences, reissue proceedings, reexaminations and other administrational
proceedings) and maintain the Rigel Patents other than Joint Patents in any
jurisdiction in the Territory, at [ * ] costs and expense other than as set
forth below.  Rigel shall provide AZ reasonable opportunity to review and
comment on such prosecution efforts regarding such Rigel Patents in the
Territory and, [ * ], AZ shall have final say over all decisions relating to
such prosecution efforts with respect to Rigel Patents that specifically claim
the [ * ] of, or the [ * ] of, any Compound or Product provided that such
decisions made by AZ do not result in any reduction of AZ’s payment obligation
to Rigel (including royalty payments and/or the Royalty Term).  Rigel shall
provide AZ with a copy of material communications from any patent authority in
the Territory regarding such Rigel Patents, and shall provide drafts of any
material filings or responses to be made to such patent authorities a reasonable
amount of time in advance of submitting such filings or responses.  If Rigel
determines in its sole discretion to abandon, not file or not maintain a Rigel
Patent anywhere in the Territory, then Rigel shall provide AZ written notice of
such determination at least [ * ] ([ * ]) days before any deadline for taking
action to avoid abandonment of such Rigel Patent.  AZ shall have the right, but
not the obligation, to prepare, file, prosecute and maintain such Rigel Patent
in the Territory on behalf of Rigel at AZ’s expense.  If AZ desires Rigel to
file, in a particular jurisdiction in the Territory, a Rigel Patent that claims
priority to another Rigel Patent, AZ shall provide written notice to Rigel
requesting that Rigel file such patent application in such jurisdiction, and
Rigel shall file and prosecute such patent application and maintain any patent
issuing thereon in such jurisdiction at AZ’s expense.  AZ’s rights under this
Section 9.3 with respect to any Rigel Patent licensed to Rigel by a Third

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

40

--------------------------------------------------------------------------------


 

Party shall be subject to the rights of such Third Party to file, prosecute,
and/or maintain such Rigel Patent.

 

(b)           AZ Patents Other Than Joint Patents.  Except as otherwise provided
in this Section 9.3(b), AZ shall have the sole right and authority to prepare,
file, prosecute (including any interferences, reissue proceedings,
reexaminations and other administrational proceedings) and maintain the AZ
Patents other than Joint Patents in any jurisdiction in the Territory, at AZ’s
costs and expense and discretion.

 

(c)           Joint Patents.  With respect to any potentially patentable Joint
Invention, the Parties shall confer and agree upon which Party, if any, shall
prepare, file, prosecute (including any interferences, reissue proceedings,
reexaminations and other administrational proceedings) and maintain patent
applications covering such Joint Invention (any such patent application and any
patents issuing therefrom a “Joint Patent”) in any jurisdictions throughout the
Territory, at [ * ] expense.  It is the intention of the Parties that, unless
otherwise agreed in writing, [ * ] would prepare, file, prosecute and maintain
any Joint Patents in the Territory. The Party that prosecutes a patent
application in the Joint Patents (the “Prosecuting Party”) shall provide the
other Party reasonable opportunity to review and comment on such prosecution
efforts regarding the applicable Joint Patents in the particular jurisdictions,
and such other Party shall provide the Prosecuting Party reasonable assistance
in such efforts.  The Prosecuting Party shall provide the other Party with a
copy of all material communications from any patent authority in the applicable
jurisdictions regarding the Joint Patent being prosecuted by such Party, and
shall provide drafts of any material filings or responses to be made to such
patent authorities a reasonable amount of time in advance of submitting such
filings or responses.  In particular, each Party agrees to provide the other
Party with all information necessary to enable the other Party to comply with
the duty of candor/duty of disclosure requirements of any patent authority. 
Should [ * ] determine that it will no longer support the continued prosecution
or maintenance of a particular Joint Patent in a country or jurisdiction, [ * ]
shall provide [ * ] with written notice of such determination at least [ * ] ([
* ]) days before any deadline for taking action to avoid abandonment of such
Joint Patent.  [ * ] shall have the right, but not obligation, to file,
prosecute and maintain such Joint Patent in the applicable jurisdiction.  If [ *
] decides to exercise such right, then:  (i) [ * ] shall, if requested in
writing by [ * ], assign its ownership interest in such Joint Patent in such
country or jurisdiction to [ * ] for no additional consideration, and (ii) if
such assignment is effected, any such Joint Patent would thereafter be deemed a
[ * ] Patent in the case of assignment to [ * ] and Section 9.3[ * ] would apply
to the preparation, filing, prosecution and maintenance thereof.

 

(d)           Cooperation in Prosecution and Orange Book Listing.  Each Party
shall provide the other Party all reasonable assistance and cooperation in the
patent prosecution efforts provided above in this Section 9.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution and including reasonable
assistance and cooperation in determining a complete and correct list of Rigel
Patents and Joint Patents for Orange Book Listing.  Such assistance shall
include the provision by Rigel to AZ of all Information, including a complete
list of Rigel Patents covering the Products, as reasonably necessary to enable
AZ to make filings with Regulatory Authorities with respect to

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

41

--------------------------------------------------------------------------------


 

the Rigel Patents, including as required in connection with (i) any Orange Book
Listing; and (ii) outside the U.S. under the national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83 or other international equivalents.

 

9.4          Infringement of Patents and Know-How.

 

(a)           Notification.  If a Party becomes aware of any infringement,
threatened infringement, or alleged infringement of the Rigel Patents or any
Joint Patent or Rigel Know-How on account of a Third Party’s manufacture, use or
sale of a Product in the Field including any “patent certification” filed in the
US under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in
other jurisdictions in connection with the sale or proposed sale of a Product
(in each case, a “Product Infringement”), then such Party shall promptly notify
the other Party and within [ * ] ([ * ]) Business Days in writing of any such
Product Infringement and shall provide evidence in such Party’s possession
demonstrating such Product Infringement.

 

(b)           Enforcement Rights.  AZ shall have the first right, but not the
obligation, to bring an appropriate claim, suit or other action against any
person or entity engaged in Product Infringement of a Rigel Patent or Joint
Patent or Rigel Know-How in the Territory.  AZ shall have a period of [ * ] ([ *
]) days after its receipt or delivery of such notice and evidence (as
applicable) to elect to enforce such Rigel Patent or Joint Patent or Rigel
Know-How against such Third Party.  In the event AZ does not so elect, it shall
notify Rigel in writing within such [ * ] days, and Rigel shall have the right
to commence a suit or take action to enforce the applicable Rigel Patent or
Joint Patent or Rigel Know-How with respect to such Product Infringement.  The
other Party shall provide to the Party enforcing any such rights under this
Section 9.4(b) reasonable assistance in such enforcement, at the enforcing
Party’s request and expense, including joining such claim, suit or action as a
party plaintiff, if required by applicable law, to pursue such claim, suit or
action.  The enforcing Party shall keep the other Party regularly informed of
the status and progress of such enforcement efforts, and shall reasonably
consider the other Party’s comments on any such efforts.

 

(c)           Third Party Litigation.  Except as otherwise set forth in
Article 11, in the event of any actual or threatened suit against Rigel, AZ or
its Affiliates that (i) the Exploitation of Rigel Compounds or associated
Products in the Field in the Territory or (ii) the practice of a Rigel Patent,
Joint Patent or the Rigel Know-How or any part thereof in connection with the
activities set forth in subsection (i) above, in each case by or on behalf of AZ
under this Agreement infringes the patent or intellectual property rights of any
Third Party (an “Infringement Suit”), the Party first becoming aware of such
Infringement Suit shall promptly give written notice to the other Party.  AZ
shall have the first right, but not the obligation, through counsel of its
choosing, to assume direction and control of the defense of claims arising
therefrom (including the right to settle such claims in its sole discretion) on
behalf of both Parties; provided, however, that AZ shall obtain the written
consent of Rigel prior to ceasing to defend, settling or otherwise compromising
such claims.  If AZ notifies Rigel in writing that it does not wish to assume
such direction and control, Rigel shall have the right, but not the obligation
to, at its sole cost and expense, defend against such claims on behalf of both
Parties; provided, however, that Rigel shall obtain the written consent of AZ
prior to ceasing to defend,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

42

--------------------------------------------------------------------------------


 

settling or otherwise compromising such claims. The other Party shall provide to
the Party controlling any such defense under this Section 9.4(c) reasonable
assistance in such enforcement, at the defending Party’s request and expense. 
The defending Party shall keep the other Party regularly informed of the status
and progress of such defense efforts, and shall reasonably consider the other
Party’s comments on any such efforts.  If either Party elects to defend both
itself and the other Party from a claim pursuant to this Section 9.4(c), the
defending Party shall indemnify the other Party, and its officers, directors,
employees and agents, and hold them harmless from and against any and all
damages or other amounts payable to such Third Party claimant arising from such
claims, as well as any reasonable attorneys’ fees and costs of litigation
incurred by such other Party.  If neither Party elects to defend such claims on
behalf of both Parties, each Party shall have the right to defend itself from
such claims on its own behalf, at its sole cost and expense.  This
Section 9.4(c) shall not be construed to modify either Party’s rights or
obligations under Article 11.

 

(d)           Settlement.  Except as expressly provided under
Section 9.4(c) above, prior written consent of the other Party is required for
either Party to settle any claim, suit or action that it brought under this
Section 9.4 involving a Rigel Patent or Joint Patent or Rigel Know-How in any
manner that would negatively impact such intellectual property or that would
limit or restrict AZ’s ability to sell the Product anywhere in the Territory.

 

(e)           Expenses and Recoveries.  If monetary damages are recovered from a
Third Party in a claim, suit or action under Section 9.4(b) against any person
or entity engaged in Product Infringement of the Rigel Patents or Joint Patents
in the Territory, such recovery shall be allocated first to the reimbursement of
any expenses incurred by the Parties in such litigation, and any remaining
amount shall be distributed as follows:  (i) if AZ is the Party enforcing such
Rigel Patent or Joint Patent, then any remaining amount shall be retained by AZ
and treated as Net Sales subject to Section 8.5; and (ii) if Rigel is the Party
enforcing such Rigel Patent or Joint Patent, then any remaining amount shall be
retained by Rigel.

 

9.5          Confirmatory Patent Licenses.  Rigel shall, if requested to do so
by AZ and at AZ’s expense, promptly enter into confirmatory license agreements
in a customary form reasonably requested by AZ for the purposes of recording the
licenses granted under this Agreement with such patent offices in the Territory
as AZ considers appropriate.

 

9.6          Patent Marking.  AZ shall, at its option, require its Affiliates
and Sublicensees to, mark the Product sold by it hereunder with appropriate
patent numbers or indicia to the extent permitted by Applicable Law.

 

9.7          Employee Obligations.  Prior to beginning work under this
Agreement, AZ and Rigel shall each use Diligent Efforts to ensure that their
respective employees, agents or independent contractors, and those of their
respective Affiliates engaged in activities under this Agreement are bound by
written obligations of non-disclosure and invention assignment, including:
(a) promptly reporting to the applicable Party any invention, discovery, process
or other intellectual property right arising in the course of this Agreement;
(b) assigning to the applicable Party all of his or her right, title and
interest in and to any invention, discovery,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

43

--------------------------------------------------------------------------------


 

process or other intellectual property right arising in the course of this
Agreement; (c) cooperating in the preparation, filing, prosecution, maintenance
and enforcement of any patent and patent application covering the inventions
described in subsection (b) above; (d) performing all acts and signing,
executing, acknowledging and delivering any and all documents required for
effecting the obligations and purposes of this Section 9.7; and (e) abiding by
the obligations of confidentiality and non-use set forth in Article 12.  It is
understood and agreed that such non-disclosure and invention assignment
agreement need not reference or be specific to this Agreement.

 

9.8          Patent Term Extensions.

 

(a)           The Parties shall cooperate in obtaining patent term extensions
(under but not limited to Drug Price Competition and Patent Term Restoration
Act), supplemental protection certificates, or their equivalents, with respect
to the Rigel Patents and/or Joint Patents covering Products in any country
and/or region where applicable.

 

(b)           [ * ] shall determine which Rigel Patent it will apply to extend,
after consulting with [ * ] and reasonably considering any opinion provided, and
shall file for such adjustment and extension at [ * ] cost and expense.

 

9.9          Trademarks.  AZ shall be responsible at its sole cost and
discretion for the selection, registration, maintenance and defense of all
trademarks for use in connection with the sale or marketing of the Product in
the Field in the Territory (the “Marks”). AZ shall own all rights, title and
interest in such Marks.

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

10.1        Mutual Representations and Warranties.  Each Party hereby
represents, warrants, and covenants (as applicable) to the other Party as of the
Effective Date as follows:

 

(a)           Corporate Existence and Power.  It is a company or corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

 

(b)           Authority and Binding Agreement.  As of the Execution Date, (i) it
has the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

44

--------------------------------------------------------------------------------


 

(c)           No Conflict.  It is not a party to and will not enter into any
agreement that would materially prevent it from granting the rights granted to
the other Party under this Agreement or performing its obligations under this
Agreement.

 

(d)           No Debarment.  In the course of the development of the Product,
such Party has not used prior to the Execution Date and shall not use, during
the Term, any employee, agent or independent contractor who has been debarred by
any Regulatory Authority, or, to the best of such Party’s knowledge, is the
subject of debarment proceedings by a Regulatory Authority.

 

(e)           Notice of Infringement or Misappropriation.  As of the Execution
Date, except as already disclosed, such Party has not received any written
notice from any Third Party asserting or alleging that any research or
development of any Compound or Product by such Party prior to the Execution Date
infringed or misappropriated the intellectual property rights of such Third
Party.

 

(f)            Tax Resident.  It is a resident of the jurisdiction in which it
is incorporated as such term is defined pursuant to Applicable Laws.

 

10.2        Representations and Warranties by Rigel.  Rigel hereby represents
and warrants to AZ as of the Effective Date as follows:

 

(a)           Title; Encumbrances.  Except in relation to the rights granted
under the Pfizer Agreement, it is the sole and exclusive owner of the Rigel
Patents and it has the right to grant to AZ the license under the Rigel
Technology that Rigel purports to grant hereunder.

 

(b)           No Material Impact. The provisions of the Research Agreements and
the rights granted by Rigel to any Third Party thereunder do not materially
adversely affect AZ’s right to develop and/or commercialize the Products
hereunder.

 

(c)           Full Disclosure. Complete and correct copies of all material
transfer agreements, research agreements, cooperative research and development
agreements and any other agreements or contracts entered into by or on behalf of
Rigel and its Affiliates with any Third Parties relating to the Compound that
have a material impact on AZ’s right to develop and/or commercialize the
Products hereunder have been disclosed to AZ.

 

(d)           Serious Adverse Events. To the best of Rigel’s knowledge, there
have been no Serious Adverse Events relating to the Compounds, except for those
disclosed to AZ as part of the formal due diligence process between Rigel and AZ
prior to the Execution Date.

 

(e)           Enforceability. To the best of Rigel’s knowledge the Rigel Patents
are valid and enforceable without any claims, challenges, oppositions,
interference or other proceedings pending or threatened and Rigel has filed and
prosecuted patent applications within such Rigel Patents in good faith and
complied with all duties of disclosure with respect thereto.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

45

--------------------------------------------------------------------------------


 

(f)            Patent Fees. All necessary and material application, registration
maintenance and renewal fees in respect of the Rigel Patents in existence as of
the Effective Date have been paid.

 

(g)           Notice of Infringement or Misappropriation.  Neither Rigel or its
Affiliates has received any written notice from any Third Party asserting or
alleging that the Exploitation of the Compound prior to the Effective Date
infringed or misappropriated the intellectual property rights of such Third
Party and to the best of Rigel’s knowledge, no such notice is pending or
threatened.

 

(h)           Non-infringement of Third Party Rights.  To the best of Rigel’s
knowledge, the making, using and selling of the R788 Product as it exists as of
the Effective Date, in the manner as conducted by Rigel as of the Effective
Date, does not infringe any patents or published patent applications owned or
controlled by a Third Party.

 

(i)            Non-infringement [ * ]. To the best of Rigel’s knowledge, in
engaging [ * ] of [ * ] as a consultant, there has not been any breach of the [
* ], rules, statutes or regulations.

 

(j)            Assignments.  Rigel has obtained from all individuals who
participated in any respect in the invention or authorship of any Rigel
Technology effective assignments of all ownership rights of such individuals in
such Rigel Technology, either pursuant to written agreement or by operation of
law.

 

(k)           No Proceedings.   There are no pending, and to the best of Rigel’s
knowledge no threatened, actions, suits or proceedings against Rigel involving
the Rigel Technology or the Compound.

 

10.3        Representations and Warranties by Rigel relating to the Pfizer
Agreement.  Rigel hereby represents and warrants to AZ as of the Effective Date
as follows:

 

(a)           The execution of this Agreement and the grant of the licenses
hereunder by Rigel to AZ does not conflict with any provision of the Pfizer
Agreement.

 

(b)           Pfizer does not have any rights to the Compounds, either in the
Field or the Excluded Indications.

 

(c)           Since its execution on January 18, 2005 the Pfizer Agreement has
not been amended, restated, terminated, in whole or in part, or otherwise
modified.

 

10.4        Covenants.  Rigel covenants and agrees that:

 

(a)           it will not grant any interest in the Rigel Technology in a manner
that would materially adversely affect AZ’s right to develop and/or
commercialize Products hereunder;

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

46

--------------------------------------------------------------------------------


 

(b)           it will not assign its right, title or interest in or to any Rigel
Patent to any Third Party in a manner that would materially adversely affect
AZ’s right to develop and/or Commercialize Products hereunder, other than in
connection with an assignment of this Agreement pursuant to Section 15.5.

 

(c)           it will not amend, restate, terminate, in whole or in part, or
otherwise modify the Pfizer Agreement in each case in any manner that would
adversely affect any rights that have been licensed by Rigel to AZ under this
Agreement.

 

(d)           it will promptly notify AZ of any Serious Adverse Events which it
becomes aware of relating to the Compounds after the Execution Date.

 

10.5        Disclaimer.  Each Party understands that the Compound(s) and
Product(s) are the subject of ongoing clinical research and development and that
the other Party cannot assure the safety or usefulness of the Compound(s) or
Product(s).  In addition, Rigel makes no warranties except as set forth in this
Article 10 concerning the Rigel Technology and AZ makes no warranties except as
set forth in this Article 10 concerning the AZ Technology.

 

10.6        No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED
IN SECTION 7.6(a) AND THIS ARTICLE 10, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A
PARTY.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1        Indemnification by Rigel.  Rigel shall defend, indemnify, and hold
AZ, its Affiliates, and their respective officers, directors, employees, and
agents (the “AZ Indemnitees”) harmless from and against any and all damages or
other amounts payable to a Third Party claimant, as well as any reasonable
attorneys’ fees and costs of litigation incurred by such AZ Indemnitees
(collectively, “AZ Damages”), all to the extent resulting from claims, suits,
proceedings or causes of action brought by such Third Party (“AZ Claims”)
against such AZ Indemnitee based on or alleging: (a) a breach of any of Rigel’s
representations, warranties, and obligations under the Agreement; or (b) the
willful misconduct or negligent acts of Rigel, its Affiliates, or the officers,
directors, employees, or agents of Rigel or its Affiliates.  The foregoing
indemnity obligation shall not apply to the extent that such AZ Claim is based
on or alleges:  (i) a breach of any of AZ’s representations, warranties, and
obligations under the Agreement; or (ii) the willful misconduct or negligent
acts of AZ or its Affiliates, or the officers, directors, employees, or agents
of AZ or its Affiliates.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

47

--------------------------------------------------------------------------------


 

11.2        Indemnification by AZ.  AZ shall defend, indemnify, and hold Rigel,
its Affiliates, and their respective officers, directors, employees, and agents
(the “Rigel Indemnitees”) harmless from and against any and all damages or other
amounts payable to a Third Party claimant, as well as any reasonable attorneys’
fees and costs of litigation incurred by such Rigel Indemnitees (collectively,
“Rigel Damages”), all to the extent resulting from claims, suits, proceedings or
causes of action brought by such Third Party (“Rigel Claims”) against such Rigel
Indemnitee based on or alleging:  (a) the development, manufacture, storage,
handling, use, promotion, sale, offer for sale, and importation of the Product
by AZ or its Affiliates, Sublicensees, or Distributors in the Territory; (b) a
breach of any of AZ’s representations, warranties, and obligations under the
Agreement; or (c) the willful misconduct or negligent acts of AZ or its
Affiliates, or the officers, directors, employees, or agents of AZ or its
Affiliates.  The foregoing indemnity obligation shall not apply to the extent
that any Rigel Claim is based on or alleges:  (i) a breach of any of Rigel’s
representations, warranties, and obligations under the Agreement; or (ii) the
willful misconduct or negligent acts of Rigel, its Affiliates, or the officers,
directors, employees, or agents of Rigel or its Affiliates.

 

11.3        Indemnification Procedures.  The Party claiming indemnity under this
Article 11 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of the claim, suit, proceeding or cause of action for which indemnity
is being sought (“Claim”).  The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought. 
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice.  The Indemnifying Party shall not settle any Claim
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of
money.  So long as the Indemnifying Party is actively defending the Claim in
good faith, the Indemnified Party shall not settle any such Claim without the
prior written consent of the Indemnifying Party.  If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to the Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party as provided in this Article 11.

 

11.4        Limitation of Liability.  NEITHER PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR
OTHERWISE FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR FOR LOSS OF
PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE
REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY
PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 11, PROVIDED, HOWEVER, THAT EACH
PARTY SHALL HAVE THE RIGHT TO SEEK CONSEQUENTIAL DAMAGES FROM THE OTHER PARTY
FOR

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

48

--------------------------------------------------------------------------------


 

SUCH OTHER PARTY’S BREACH OF ITS OBLIGATIONS UNDER SECTION 7.6 OR ARTICLE 12.

 

11.5        Insurance.  Each Party shall procure and maintain insurance,
including product liability insurance, adequate to cover its obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated at all times during which any Product is being
clinically tested in human subjects or commercially distributed or sold.  It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11.  Each Party shall provide the other with written evidence of
such insurance upon request.  Each Party shall provide the other with written
notice at least [ * ] ([ * ]) days prior to the cancellation, non-renewal or
material change in such insurance or self-insurance which materially adversely
affects the rights of the other Party hereunder.

 

ARTICLE 12

 

CONFIDENTIALITY

 

12.1        Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
for the Term and for [ * ] ([ * ]) years thereafter, it shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as provided for in this Agreement any Confidential Information
furnished to it by the other Party pursuant to this Agreement except for that
portion of such information or materials that the receiving Party can
demonstrate by competent written proof:

 

(a)           was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality, at the time of disclosure by the
other Party;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

 

(d)           is subsequently disclosed to the receiving Party or its Affiliate
by a Third Party without obligations of confidentiality with respect thereto; or

 

(e)           is subsequently independently discovered or developed by the
receiving Party or its Affiliate without the aid, application, or use of
Confidential Information.

 

12.2        Authorized Disclosure.  Each Party may disclose Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following situations:

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

49

--------------------------------------------------------------------------------


 

(a)           filing or prosecuting Rigel Patents, Joint Patents or AZ Patents;

 

(b)           submitting regulatory filings and other filings with Governmental
Authorities (including Regulatory Authorities), including filings with the SEC
or the FDA, with respect to a Product;

 

(c)           prosecuting or defending litigation relating to the subject matter
of this Agreement;

 

(d)           complying with Applicable Laws, including regulations promulgated
by securities exchanges, provided that the Party seeking to make such disclosure
shall, to the extent practicable, give reasonable advance notice to the other
Party of such disclosure and use reasonable efforts to secure confidential
treatment of such information; and

 

(e)           disclosure to its Affiliates, employees, agents, and independent
contractors, and any sublicensees only on a need-to-know basis and solely as
necessary in connection with the exercise of its rights or the performance of
its obligations under this Agreement, provided that each person or entity
receiving such Confidential Information must be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article 12 prior to any such disclosure, provided that such
confidentiality and non-use obligations may be subject to a shorter duration of
no less than [ * ] ([ * ]) years.

 

12.3        Publicity; Terms of Agreement.

 

(a)           The Parties agree that the terms of this Agreement are the
Confidential Information of both Parties, subject to the authorized disclosure
provisions set forth in Section 12.2 and this Section 12.3.  The Parties have
agreed to make a joint public announcement of the execution of this Agreement
substantially in the form of the press release attached as Exhibit G on or after
the Execution Date.  In addition, following the initial press release announcing
the execution of this Agreement, either Party shall be free to disclose, without
the other Party’s consent, the existence of this Agreement, the identity of the
other Party and those terms of this Agreement which have already been publicly
disclosed in accordance with this Section 12.3.

 

(b)           Either Party may disclose the financial terms and certain material
obligations of this Agreement, provided such disclosure is in the form attached
at Exhibit J (but not provide any additional terms or financial information
relating to this Agreement) to any bona fide potential or actual investor
investment banker, acquirer, merger partner, or other potential or actual
financial partner; provided that in connection with such disclosure, each person
or entity receiving such Confidential Information is at the time of such
disclosure bound by a confidentiality agreement at least as stringent in scope
as the provisions of this Article 12.   Rigel may disclose other terms and
conditions of this Agreement that are not included in Exhibit J under this
Section 12.3(b) with AZ’s prior written consent, which consent may not be
unreasonably withheld or delayed.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

50

--------------------------------------------------------------------------------


 

(c)           After release of such press release, if either Party desires to
make a public announcement concerning the material terms of, or material events
occurring under, this Agreement, such Party shall give reasonable prior advance
notice of the proposed text of such announcement to the other Party for its
prior review and approval (except as otherwise provided herein), such approval
not to be unreasonably withheld.  A Party commenting on such a proposed press
release shall provide its comments, if any, within [ * ] ([ * ]) Business Days
after receiving the press release for review (or, if any Applicable Law request
an earlier release of such press release, a shorter period to allow the Party
seeking to issue such press release to comply with such Applicable Law).  Where
required by Applicable Laws or by the rules or regulations of the applicable
securities exchange upon which Rigel may be listed, Rigel shall have the right
to make a press release announcing the achievement of each milestone under this
Agreement as it is achieved, and the achievements of Marketing Approvals as they
occur, subject to, in addition to the review procedure set forth in the
preceding sentence, approval from AZ on the language of such press release, such
approval not to be unreasonably withheld or delayed.  In relation to AZ’s review
of such an announcement, AZ may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but shall not
withhold its consent to disclosure of the information that the relevant
milestone has been achieved and triggered a payment hereunder. For the avoidance
of doubt, except as expressly provided in this Agreement, including under
Exhibit J, Rigel acknowledges and agrees that AZ may withhold its consent with
respect to disclosure of specific [ * ], [ * ] or other [ * ] under this
Agreement. Subject to the foregoing and sub-section (d) below, Rigel may not
disclose any specific [ * ], [ * ] or other [ * ] under this Agreement without
AZ’s prior written consent. The Parties also recognize that Rigel has an
interest in keeping the financial markets informed of the progress of its
various partnered drug development programs, and agree that Rigel may disclose
the events identified on Exhibit H to this Agreement as they occur, regardless
of whether such events are technically material events, but only pursuant to the
press releases developed and approved in accordance with this Section 12.3 and
subject further to prior approval from AZ on the language of such press release,
such approval not to be unreasonably withheld or delayed.

 

(d)           The Parties acknowledge that Rigel may be obligated to file a copy
of this Agreement with the SEC.  Rigel shall be entitled to make such a required
filing, provided that it requests confidential treatment of at least the
commercial terms and sensitive technical terms hereof to the extent such
confidential treatment is reasonably available to Rigel.  In the event of any
such filing, Rigel will provide AZ with a copy of the Agreement marked to show
provisions for which Rigel intends to seek confidential treatment and shall
reasonably consider and incorporate AZ’s comments thereon to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed.  Rigel shall also be entitled
to make public disclosures of the terms of this Agreement and developments
related to this Agreement as required by Applicable Laws or as instructed by the
SEC or other government agencies.  Rigel shall give AZ prior written notice, to
the extent practicable, of any such public disclosure that contains information
not previously released and shall discuss with AZ the reason for such disclosure
and shall in good faith take into account any AZ comments in relation to such
disclosure.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

51

--------------------------------------------------------------------------------


 

12.4        Publications.  Rigel shall not publicly present or publish results
of studies carried out under this Agreement (each such presentation or
publication a “Publication”) without the prior written consent of AZ. AZ may
freely present or publish the result of studies carried out under this Agreement
provided that AZ shall not have the right to publish or present Rigel’s
Confidential Information without Rigel’s prior written consent, and Rigel shall
not have the right to publish or present AZ’s Confidential Information without
AZ’s prior written consent.  The Parties further acknowledge that Rigel has made
significant contributions to the discovery of Compound as of the Execution Date
and the Parties agree that any public disclosure made after the Execution Date
regarding the Compound and/or Product(s) shall give appropriate recognition to
the Rigel scientists who are responsible for the discovery of such Compound
and/or Product(s).  Notwithstanding the foregoing, AZ acknowledges that Rigel
may have contractual obligations existing as of the Execution Date to allow for
the presentation or publication of the results of clinical trials of the
Products completed prior to the Execution Date, and AZ agrees that Rigel shall
not be prohibited to fulfill such contractual obligations by reason of this
Section 12.4, provided that, for any such presentation or publication that is to
be submitted after the Effective Date, Rigel shall provide such presentations
and publications to AZ at least [ * ] ([ * ]) days prior to the intended
disclosure date for AZ’s comments and review and shall in good faith communicate
such comments from AZ to the Person(s) seeking such presentations and/or
publications and request that such Person(s) reasonably consider in good faith
all such comments from AZ and further use Diligent Efforts to incorporate such
AZ comments.

 

ARTICLE 13

 

TERM AND TERMINATION

 

13.1        Term.  This Agreement shall become effective on the Effective Date
and, unless earlier terminated pursuant to this Article 13, shall remain in
effect until the cessation of all commercial sales of the Products in the
Territory (the “Term”).

 

13.2        Termination by Either Party for Breach.  Rigel shall have the right
to terminate this Agreement upon written notice to AZ if AZ, after receiving
written notice from Rigel identifying a material breach by AZ of its obligations
under this Agreement, fails to cure such material breach within sixty (60) days
from the date of such notice AZ shall have the right to terminate this Agreement
upon written notice to Rigel if Rigel, after receiving written notice from AZ
identifying a material breach by Rigel of its obligations under this Agreement,
fails to cure such material breach within sixty (60) days from the date of such
notice.

 

13.3        Termination following Insolvency Event.  Either Party may terminate
this Agreement without notice if an Insolvency Event occurs in relation to the
other Party.  In any event when a Party first becomes aware of the likely
occurrence of any Insolvency Event in regard to that Party, it shall promptly so
notify the other Party in sufficient time to give the other Party sufficient
notice to protect its interests under this Agreement.

 

13.4        Termination for Patent Challenge.  Rigel may terminate this
Agreement in its entirety if AZ or its Affiliates or Sublicensees, directly or
indirectly, individually or in association

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

52

--------------------------------------------------------------------------------


 

with any other person or entity, challenge the validity, enforceability or scope
of any Rigel Patent anywhere in the Territory.

 

13.5        Termination for Change of Control. Notwithstanding AZ’s right to
terminate certain provisions of this Agreement following any Change of Control
of Rigel, AZ may terminate this Agreement in its entirety upon thirty (30)-days
written notice in the event of any Change of Control of Rigel.

 

13.6        Termination without Cause.  AZ may terminate this Agreement without
cause at any time after the Effective Date in its entirety at any time on one
hundred eighty (180) days prior written notice, provided that, in the event a
human clinical trial is ongoing for a Product comprising a Rigel Compound
hereunder at the time AZ provides Rigel such notice of termination, then, at
Rigel’s request, AZ shall be required to orderly transfer the responsibility of
such trial to Rigel, at AZ’s expense, and AZ shall continue to bear all costs
and expenses incurred by both Parties in connection with the conduct of and the
transfer of responsibilities for such trial within such one hundred eighty
(180)-day period.

 

13.7        Effect of Termination of the Agreement by AZ without Cause and by
Rigel.  Upon termination of this Agreement for any reason other than by AZ under
Section 13.2, the following shall apply (in addition to any other rights and
obligations under Section 13.11 or otherwise under this Agreement with respect
to such termination):

 

(a)           Licenses.  The licenses granted in Article 7 shall terminate. 
Notwithstanding the foregoing, AZ hereby grants to Rigel, effective only upon
such termination, an exclusive, worldwide, fully-paid, perpetual, irrevocable,
royalty-free license, with the right to grant multiple tiers of sublicenses,
under the AZ Technology to the extent that such AZ Technology covers or is
incorporated into the Rigel Compound or corresponding Products that are being
Exploited in the Territory as of the effective date of termination, solely to
Exploit such Product(s) in the Field in the Territory. For the avoidance of
doubt, [ * ].

 

(b)           Regulatory Materials; Marks.  To the extent permitted by
Applicable Laws, AZ shall transfer and assign to Rigel all Regulatory Materials
and Marketing Approvals for any Product(s) comprising the Rigel Compound(s) in
the Territory that are Controlled by AZ or its Affiliates or Sublicensees.

 

(c)           Transition Assistance.  AZ shall, at no cost to Rigel, transfer or
transition to Rigel all AZ Know-How to the extent that such AZ Know-How covers
or is incorporated into Rigel Compounds or corresponding Products that are being
Exploited in the Territory as of the effective date of termination. In addition
AZ shall use Diligent Efforts to assign to Rigel any agreements with Third
Parties performing development or commercialization related activities for AZ
under this Agreement relating to the Rigel Compound or corresponding Products.
If any such contract between AZ and a Third Party is not assignable to Rigel or
if AZ manufactures the Product itself (and thus there is no contract to assign),
then AZ shall use Diligent Efforts to reasonably cooperate with Rigel to arrange
to continue to obtain such license and/or supply from such entity, and AZ shall
supply such bulk Rigel Compound or corresponding finished Product,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

53

--------------------------------------------------------------------------------


 

as applicable, to Rigel, at a transfer price equal to AZ’s fully burdened cost
of goods, for a reasonable period not to exceed six (6) months following the
effective date of termination.

 

(d)           Remaining Inventories.  The Parties shall discuss reasonably and
in good faith and agree on a transfer of inventory of Product comprising the
Rigel Compound(s) from AZ at a price equal to AZ’s [ * ] for such inventory. 
Rigel shall notify AZ within [ * ] ([ * ]) days after the date of termination
whether Rigel elects to exercise such right.

 

13.8        Effect of Termination of the Agreement by AZ for Cause.  Upon
termination of this Agreement by AZ under Section 13.2, the following shall
apply (in addition to any other rights and obligations under Section 13.11 or
otherwise under this Agreement with respect to such termination):

 

(a)           Any licenses granted by AZ to Rigel will terminate and revert to
AZ;

 

(b)           The license granted by Rigel to AZ under the Rigel Technology will
continue as an exclusive, transferable, perpetual and irrevocable license, in
consideration of which AZ will pay Rigel all payments due under Article 8 that
would otherwise have been payable under the terms of this Agreement, provided
that AZ’s milestone payment and royalty payment obligations as set forth in
Article 8 after termination of this Agreement shall be [ * ].

 

(c)           Each Party shall continue to have its rights with respect to Rigel
Patents and Joint Patents as specified in Article 9;

 

(d)           Except as set forth in this Section 13.8 and in Section 13.11, the
rights and obligations of the Parties hereunder shall terminate as of the date
of such termination.

 

13.9        Other Remedies.  Termination or expiration of this Agreement for any
reason shall not release either Party from any liability or obligation that
already has accrued prior to such expiration or termination, nor affect the
survival of any provision hereof to the extent it is expressly stated to survive
such termination.  Termination or expiration of this Agreement for any reason
shall not constitute a waiver or release of, or otherwise be deemed to prejudice
or adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.  To the extent AZ asserts money
damages arising from a breach of this Agreement by Rigel, the value [ * ] of
future payments pursuant to Section 13.8(b) shall be [ * ] such money damages.

 

13.10      Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Rigel and AZ are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the US Bankruptcy Code, licenses of right
to “intellectual property” as defined under Section 101 of the US Bankruptcy
Code.  The Parties agree that AZ, as licensee of certain rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the US Bankruptcy Code.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against Rigel under the US
Bankruptcy Code, AZ shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any intellectual property

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

54

--------------------------------------------------------------------------------


 

licensed to AZ and all embodiments of such intellectual property, which, if not
already in AZ’s possession, shall be promptly delivered to AZ (a) upon any such
commencement of a bankruptcy proceeding upon AZ’s written request therefor,
unless Rigel elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a), following the rejection of
this Agreement by Rigel upon written request therefor by AZ.

 

13.11      Survival.  The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified: Sections [ * ]
and [ * ] (in each case for the period of time [ * ] obligations under Article [
* ] survives such expiration or termination), [ * ] and [ * ] and Articles [ * ]
and [ * ] (other than Section [ * ]).

 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1        Disputes.  The Parties recognize that disputes as to certain matters
may from time to time arise during the Term which relate to either Party’s
rights and/or obligations hereunder.  It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation.  In the event of any disputes, controversies or differences which
may arise between the Parties, out of or in relation to or in connection with
this Agreement, including any alleged failure to perform, or breach of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, then upon the request of either Party, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting between senior officers of each
Party.  If the matter is not resolved within [ * ] ([ * ]) days following the
request for discussions, either Party may then invoke the provisions of
Section 14.2. For the avoidance of doubt, the Parties acknowledge and agree that
certain matters may be determined by [ * ] under Section 2.2(e) via the JSC [ *
].

 

14.2        Arbitration.  If the senior executive officers designated by the
Parties are not able to resolve such dispute referred to them under Section 14.1
within such [ * ] ([ * ]) day period, such dispute shall be resolved through
binding arbitration, which arbitration may be initiated by either Party at any
time after the conclusion of such period, on the following basis:

 

(a)           The place of arbitration shall be [ * ].

 

(b)           The arbitration shall be made in accordance with the current
Commercial Arbitration Rules of the International Center for Dispute Resolution
of the American Arbitration Association, before a single arbitrator, who shall
be neutral and independent of both Parties and each of their Affiliates.

 

(c)           Each Party shall have a right to take [ * ] ([ * ]) depositions of
no more than [ * ] ([ * ]) hours each.  Each Party reserves the right to seek
additional depositions from the arbitrator.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

55

--------------------------------------------------------------------------------


 

(d)           Judgment upon the award rendered by such arbitrator shall be
binding on the Parties and may be entered by any court or forum having
jurisdiction.

 

(e)           Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Further, either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of such Party pending the
arbitration award.

 

(f)            The arbitrators shall have no authority to award punitive,
consequential, special or any other type of damages not measured by a Party’s
compensatory damages.

 

(g)           Each Party shall bear its own costs and expenses and attorneys’
fees and an equal share of the arbitrators’ and any administrative fees of
arbitration.

 

(h)           Except to the extent necessary to confirm an award or as may be
required by law, neither Party nor any arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties.

 

(i)            In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable statute of limitations.

 

14.3        Injunctive Relief.  Nothing herein may prevent either Party from
seeking a preliminary injunction or temporary restraint order in order to
prevent any irreparable harm from occurring, including preventing Confidential
Information from being disclosed without appropriate authorization under this
Agreement.

 

14.4        Governing Law.  Resolution of all disputes arising out of or related
to this Agreement or the validity, construction, interpretation, enforcement,
breach, performance, application or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of [ * ], excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.

 

14.5        Costs.  Each Party shall bear its own legal fees.  The arbitrator
shall assess his or her costs, fees and expenses against the Party losing the
arbitration unless he or she believes that neither Party is the clear loser, in
which case the arbitrator shall divide his or her fees, costs and expenses
according to his or her sole discretion.

 

14.6        Confidentiality.  The arbitration proceeding shall be confidential
and the arbitrator shall issue appropriate protective orders to safeguard each
Party’s Confidential Information.  Except as required by law, no Party shall
make (or instruct the arbitrator to make) any public announcement with respect
to the proceedings or decision of the arbitrator without prior written consent
of the other Party.  The existence of any dispute submitted to arbitration,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

56

--------------------------------------------------------------------------------


 

and the award, shall be kept in confidence by the Parties and the arbitrator,
except as required in connection with the enforcement of such award or as
otherwise required by applicable law.

 

14.7        Survivability.  Any duty to arbitrate under this Agreement shall
remain in effect and be enforceable after termination of this Agreement for any
reason.

 

14.8        Jurisdiction.  For the purposes of this Article 14, the Parties
acknowledge their diversity (AZ having its principal places of business in
Sweden and Rigel having its principal place of business in California) and agree
to accept the exclusive jurisdiction of the Courts in the State of [ * ] for the
purposes of enforcing or appealing any awards entered pursuant to this
Article 14 and for enforcing the agreements reflected in this Article 14 and
agree not to commence any action, suit or proceeding related thereto except in
such courts.

 

14.9        Patent and Trademark Disputes.  Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Rigel
Patents covering the manufacture, use, importation, offer for sale or sale of
the Products shall be submitted to a court of competent jurisdiction in the
country in which such patent or trademark rights were granted or arose.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1        Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including the Existing Confidentiality Agreement, provided, however, that the
Common Interest and Joint Purpose Agreement by and between the Parties effective
[ * ], shall remain in full force and effect.  The foregoing shall not be
interpreted as a waiver of any remedies available to either Party as a result of
any breach, prior to the Effective Date, by the other Party of its obligations
pursuant the Existing Confidentiality Agreement.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

 

15.2        Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall mean conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, destruction of production facilities or materials
by fire, earthquake, storm or like

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

57

--------------------------------------------------------------------------------


 

catastrophe, Notwithstanding the foregoing, a Party shall not be excused from
making payments owed hereunder because of a force majeure affecting such Party. 
In the event a Party is subject to an event of force majeure which substantially
interferes with the performance of its obligations hereunder and which extends
for a period of 180 consecutive days or more, the other Party may elect to
terminate this Agreement upon notice to the Party affected by such event.  Any
such termination shall be treated as a termination pursuant to Section 13.2 with
respect to the consequences of termination set forth in this Agreement. 
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure affecting such Party.  In the event of
a force majeure that prevents a Party from performing its obligations for more
than thirty (30) days, the other Party shall be entitled to perform the
obligations affected by such inability to perform if it is practically able to
do so on a commercially reasonable basis and the costs of such performance shall
be allocated between the Parties as if such performance had been accomplished
under the Agreement by the Party affected by the event of force majeure as
originally contemplated.

 

15.3        Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by a reputable overnight delivery
service, or (b) five (5) Business Days after mailing, if mailed by first class
certified or registered mail, postage prepaid, return receipt requested.

 

If to Rigel:

Rigel Pharmaceuticals, Inc.

 

1180 Veterans Boulevard

 

South San Francisco, CA 94080

 

Attention: Chief Executive Officer

 

 

With a copy to:

Cooley Godward Kronish LLP

 

Five Palo Alto Square

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

Attention: Robert L. Jones, Esq.

 

 

If to AZ:

AstraZeneca AB

 

S-151 85 Södertälje

 

Sweden

 

Attn: Anders Burén, Assistant General Counsel

 

 

With a copy to:

AstraZeneca UK Limited Alderley House

 

Alderley Park

 

Macclesfield

 

Cheshire SK10 4TF

 

Attn: Liam McIlveen, Deputy General Counsel AstraZeneca

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

58

--------------------------------------------------------------------------------


 

15.4        No Strict Construction; Headings.  This Agreement has been prepared
jointly and shall not be strictly construed against either Party.  Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.  The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

 

15.5        Assignment.  Except as expressly permitted under this Agreement,
neither Party may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other, except that a Party
may make such an assignment without the other Party’s consent to Affiliates or
to a successor to substantially all of the business of such Party, whether in a
merger, sale of stock, sale of assets or other transaction.  Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations (and in any event, any Party assigning this Agreement to an
Affiliate shall remain bound by the terms and conditions hereof).  Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 15.5 shall be null, void and of no legal effect.

 

15.6        Performance by Affiliates.  Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates.  Each Party
shall cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance and shall remain primarily responsible for the
performance of its Affiliates.  Any breach by a Party’s Affiliate of any of such
Party’s obligations under this Agreement shall be deemed a breach by such Party,
and the other Party may proceed directly against such Party without any
obligation to first proceed against such Party’s Affiliate.

 

15.7        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

15.8        Compliance with Applicable Law.  Each Party shall comply with all
Applicable Laws in the course of performing its obligations or exercising its
rights pursuant to this Agreement.

 

15.9        Severability.  If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by an arbitrator or by a court
of competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

15.10      No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

59

--------------------------------------------------------------------------------


 

15.11      Independent Contractors.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

 

15.12      Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.13      Standstill.

 

(a)           Commencing with [ * ] (the “[ * ] Date”) and expiring [ * ] ([ *
]) months following the [ * ] Date (such [ * ] period, the “Standstill Period”),
neither AZ nor any of its Affiliates, without the prior consent of Rigel or
except as provided for in this Agreement or in any agreement referred to herein,
or in any agreement executed after the date hereof by Rigel with AZ or any of
its Affiliates, will:

 

(i)            make, effect, initiate, cause or participate in (i) any [ * ] of
Rigel or any [ * ] other Affiliate of Rigel (each, a “Rigel Entity”) such that [
* ], AZ and its Affiliates then [ * ] of such Rigel Entity, (ii) any [ * ] any
Rigel Entity, (iii) any [ * ] a Rigel Entity, or [ * ] a Rigel Entity, or
(iv) any “[ * ]” of “[ * ]” (as those terms are used in the [ * ]) or consents
with respect to [ * ] of a Rigel Entity;

 

(ii)           [ * ] with respect to [ * ] of a Rigel Entity;

 

(iii)         [ * ], to seek to [ * ] of a Rigel Entity;

 

(iv)          take any action that might require a Rigel Entity to make a public
announcement regarding any of the types of matters set forth in clause “(i)” of
this Section 15.13(a);

 

(v)            agree or offer to take, or encourage or propose (publicly or
otherwise) the taking of, any action referred to in clause “(i)”, “(ii)”,
“(iii)” or “(iv)” of this Section 15.13(a);

 

(vi)          assist, induce or encourage any other person or entity to take any
action of the type referred to in clause “(i)”, “(ii)”, “(iii)”, “(iv)” or “(v)”
of this Section 15.13(a); or

 

(vii)         enter into any discussions, negotiations, arrangement or agreement
with any other person or entity relating to any of the foregoing.

 

AZ shall promptly inform Rigel when the [ * ] Date has occurred.  The expiration
of the Standstill Period will not terminate or otherwise affect any of the other
provisions of this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

60

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing provisions, AZ or its Affiliates
will not be subject to any of the restrictions set forth in this Section 15.13
with respect to a Rigel Entity if either: (i) such Rigel Entity publicly
announces its intention to [ * ] (as defined below); (ii) such Rigel Entity
shall have entered into an agreement [ * ];   (iii) the board of directors of
such Rigel Entity shall have [ * ] or (iv) if a Third Party [ * ].  “[ * ]”
means (A) any direct or indirect [ * ] of the applicable Rigel Entity at [ * ]
of or [ * ] in such Rigel Entity by any person [ * ]; (B) any [ * ] that [ * ]
would result in any person [ * ] of such Rigel Entity; or (C) any [ * ]
involving such Rigel Entity [ * ] of such Rigel Entity.

 

(c)           Notwithstanding the foregoing, the Parties agree that AZ or its
Affiliates shall not be prohibited from (i) [ * ] of any Rigel Entity; or
(ii) proposing other [ * ] to Rigel.

 

15.14      HSR Filings. Promptly following the Execution Date, each Party shall
make the filings required under the HSR Act in connection with this Agreement,
and shall promptly reply to any related requests for information received from
the United States Federal Trade Commission (“FTC”) or the Antitrust Division of
the United States Department of Justice (“DoJ”). The Parties shall consult with
one another and shall otherwise cooperate and act in good faith in connection
with such filings and communications. Each Party shall be responsible for its
own filings costs (including legal costs) associated with any such filings.

 

{Signature Page to Follow}

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Execution Date.

 

RIGEL PHARMACEUTICALS, INC.

 

ASTRAZENECA AB (publ)

 

 

 

 

 

 

 

 

 

 

By:

/s/ James M. Gower

 

By:

/s/ Göran Lerenius

 

 

 

 

 

Name:

James M. Gower

 

Name:

Göran Lerenius

 

 

 

 

 

Title:

CEO

 

Title:

Authorized Signatory

 

 

Signature Page to License and Collaboration Agreement

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[ * ]

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPOUND ASSAY CRITERIA

 

1) The compound inhibits syk kinase in the [ * ] assay at [ * ]*,

 

and either 2a or 2b

 

2a) The compound inhibits syk kinase in [ * ] assay at [ * ]*

 

or

 

2b) The compound inhibits syk kinase in [ * ] assay [ * ] at [ * ]*

 

Where the assays give results for [ * ] that are comparable** to the [ * ]
results as described in the publication*.

 

And wherein the compound is [ * ]

 

* Assays as described in [ * ].

 

**comparable defined as [ * ].

 

[ * ]

 

Sequence of SYK spleen tyrosine kinase

 

mRNA: [ * ]

Protein: [ * ]

LocusID: [ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RIGEL PATENTS AS OF THE EFFECTIVE DATE

 

RIGEL
MATTER

 

STATUS

 

CNTRY

 

SERIAL #

 

PUB.
NO.

 

FILING
DATE

 

PATENT

 

P.0177.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0177.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0177.03

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0177.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ].

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0177.09

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0177.09

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0226.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0226.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0193.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0193.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0218.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0218.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0219.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0219.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.04

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.05

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.05

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0084.11

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.13

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.13.WO

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0084.14

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.22

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.23

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.42

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0084.47

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

RIGEL
MATTER

 

STATUS

 

CNTRY

 

SERIAL #

 

PUB.
NO.

 

FILING
DATE

 

PATENT

 

P.0144.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0144.04

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0144.07

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0144.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0145.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0145.03

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0145.04

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0145.05

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0145.02

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0242.01

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0253.00

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

P.0267.00

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TRANSITION PLAN

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INITIAL DEVELOPMENT PLAN

 

The Major Three RA Trials referenced herein are:

 

1)    [ * ]

 

2)   [ * ]

 

3)   [ * ]

 


DEVELOPMENT STRATEGY


 

The intended development strategy is to achieve a [ * ] submission in [ * ],
excluding [ * ] and, for the avoidance of doubt, [ * ]. This strategy is aimed
at meeting [ * ] requirements for filings in Rheumatoid Arthritis indications &
targeting positioning as a treatment for patients who are [ * ].

 

The development programme is based on:

 

1.     A package of studies that [ * ] in the [ * ] document.

 

a.     A study in [ * ].

b.     A study in [ * ].

c.     A study in [ * ].

d.     [ * ] Study (including [ * ] from [ * ])

 

2.     [ * ] studies including

 

a.     [ * ] Study(s)

b.     [ * ] study [ * ] to secure approval in the [ * ] ([ * ]) ([ * ] and [ *
])

c.     A [ * ] study

d.     A [ * ] study with [ * ] for [ * ].  ([ * ] from [ * ] to [ * ]

 

The target NDA/MAA submission in US/EU is [ * ] 2013.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

[ * ]

 

Major Study Outlines

The attached outlines show in more detail the design ([ * ]) of the Major Three
RA Trials that are indicated above.

 

Study 1

 

[ * ]

 

Study 2

 

[ * ]

 

Study 3

 

[ * ]

 

([ * ])

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

R788 INVENTORY

 

Inventory of R788 Drug Substance

 

Lot

 

Quantity as of [ * ]

 

LTRGGA1005

 

[ * ] kg

 

LTRGGA2004

 

[ * ] kg

 

LTRGGA2005

 

[ * ] kg

 

LTRGGA3001

 

[ * ] kg

 

LTRGGA3002

 

[ * ] kg

 

LTRGGA3003

 

[ * ] kg

 

 

Inventory of R788 Tablets

 

Lot

 

No of Bottles as of [ * ]

 

C9I2281, [ * ]

 

[ * ]

 

C9I2282, [ * ]

 

[ * ]

 

C9I2283/4, [ * ]

 

[ * ]

 

FZW, [ * ]

 

[ * ]

 

FZV, [ * ]

 

[ * ]

 

 

Inventory of R788 starting materials

 

Material

 

Quantity as of [ * ]

 

[ * ]

 

[ * ] kg

 

[ * ]

 

[ * ] kg

 

[ * ]*

 

[ * ] kg

 

[ * ]

 

[ * ] kg

 

 

--------------------------------------------------------------------------------

* The Parties agree that the [ * ] is being used in the production of approx. [
* ]kg of R788 at [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

JOINT PRESS RELEASE

 

[g58101kk17i001.gif]

[g58101kk17i002.gif]

 

ASTRAZENECA AND RIGEL PHARMACEUTICALS SIGN WORLDWIDE LICENSE AGREEMENT FOR
LATE-STAGE DEVELOPMENT PRODUCT—FOSTAMATINIB DISODIUM (R788)—FOR THE TREATMENT OF
RHEUMATOID ARTHRITIS (RA)

 

For immediate release: 16 February 2010

 

AstraZeneca and Rigel Pharmaceuticals (Nasdaq: RIGL) today announced an
exclusive worldwide license agreement for the global development and
commercialization of fostamatinib disodium (R788), Rigel’s late-stage
investigational product for rheumatoid arthritis (RA) and additional
indications. Fostamatinib disodium, which has completed a comprehensive phase 2
program, is the furthest developed oral Spleen Tyrosine Kinase (Syk) inhibitor
being evaluated for RA. Inhibiting Syk is thought to block the intracellular
signaling of various immune cells implicated in the destruction of bone and
cartilage which is characteristic of RA.

 

RA is a systemic autoimmune inflammatory disease, which causes damage to the
joints and other organs, affecting approximately 1 in 100 people. It is a major
cause of disability and it is also associated with reduced life expectancy,
especially if not adequately treated. Despite current treatment options, many
patients still experience pain, worsening of joint destruction and disability,
so new treatment options are needed. The RA market was estimated to be
approximately $13bn globally in 2009, having grown from $1.3bn in 1998.

 

Once the agreement is effective, AstraZeneca will make an upfront payment to
Rigel of $100 million with up to an additional $345 million payable if specified
development, regulatory and first commercial sale milestones are achieved. Rigel
will also be eligible to receive up to an additional $800 million of specified
sales related milestone payments if the product achieves considerable levels of
commercial success, as well as significant stepped double-digit royalties

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

on net sales worldwide. AstraZeneca is responsible for all development,
regulatory filings, manufacturing and global commercialization activities in all
licensed indications under the contract. Effectiveness of the agreement is
contingent on expiration or termination of the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act.

 

AstraZeneca will design a global phase 3 program, anticipated to begin in the
second half of 2010, with the goal of filing new drug applications with the US
Food and Drug Administration (FDA) and the European Medicines Agency (EMEA) in
2013. Fostamatinib disodium is being developed as a next generation oral RA
therapy in adults who have failed to respond adequately to a traditional disease
modifying anti-rheumatic drug (DMARD), such as methotrexate, where a TNF
biologic add-on treatment would currently be considered. Under the terms of the
agreement, AstraZeneca will also receive exclusive rights to Rigel’s portfolio
of oral Syk inhibitors, as well as for additional indications for fostamatinib
disodium beyond RA.

 

Anders Ekblom, Executive Vice President of Development, of AstraZeneca said:
“There is a very real and pressing unmet medical need in the area of rheumatoid
arthritis. Given the debilitating effect this disease can have on patients,
AstraZeneca looks forward to working together with Rigel to continue development
of this innovative investigational compound. Collaborations such as this one,
which further strengthen our late-stage pipeline, demonstrate the key role
externalization continues to play in AstraZeneca’s strategy.”

 

James M. Gower, chairman and chief executive officer of Rigel
Pharmaceuticals, Inc. said: “This collaboration fulfills our expectations in two
key ways. First, AstraZeneca has made an expansive commitment to develop
fostamatinib disodium for the treatment of RA, which means that the work we have
begun for patients with this disease will be completed with a substantially
larger clinical program. Second, Rigel will receive royalties on potential
future sales, appropriate to its investment in the development of R788.”

 

- ENDS —

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

NOTES TO EDITORS:

 

About Fostamatinib disodium

Fostamatinib disodium, which has completed a comprehensive phase 2 program is at
the most advanced stage of development of the oral Spleen Tyrosine Kinase (Syk)
inhibitors being evaluated for an RA indication. Inhibiting Syk is thought to
block the intracellular signaling of various immune cells implicated in the
destruction of bone and cartilage, which is characteristic of RA. Inhibition of
Syk signaling is therefore a very attractive research approach to RA treatment.

 

About Fostamatinib disodium Phase 2 data

Three Phase 2 trials have been completed. TASKi1 and TASKi2 studied patients
with an incomplete response to methotrexate. TASKi3 studied patients who had
failed treatment with biologic therapies.

 

TASKi2 was a multi-center, randomized, double-blind, placebo-controlled Phase 2b
trial of 457 RA patients in the target population of those with inadequate
response to methotrexate. Treatment with stable doses of methotrexate in
combination with fostamatinib disodium 100 mg twice daily, 150 mg once daily, or
placebo were evaluated at six months. At six months, 100 mg twice daily
fostamatinib disodium therapy (a dose planned to be taken forward in Phase 3)
yielded responder rates of 66% versus 35% of the placebo group for the primary
end point of ACR 20 improvement. ACR 50 response was achieved by 43% versus 19%:
ACR 70 responder rates were observed in 28% versus 10%. All achieved p values of
<0.001. DAS28 remission was achieved in 31% versus 7% (p<0.01).

 

This replicates the signal seen in the original smaller TASKi1 study in a
similar population (n=189) where 100 mg of fostamatinib disodium twice daily
yielded responses of 65% versus 38% of the placebo group for ACR20. ACR 50
response was achieved by 49% vs 19% and ACR70 was achieved by 33% vs 4%. DAS28
remission was achieved in 26% vs 8%. All of these endpoints achieved p values of
p < 0.05 or better. In both studies clinical effect was seen as early as 1 week.

 

TASKi3 was a smaller study which included 219 patients who had failed biologic
therapies. Although there was some evidence of efficacy on the MRI imaging, and
on some other parameters, the study did not meet its primary endpoint.

 

These data indicate further studies of fostamatinib disodium are warranted in
RA.

 

Combining all three trials, the most common side effects have been GI
disturbances such as diarrhea, elevated blood pressure, transient and mild
neutropenia, increased transaminases and a slight increase in infections,
although not serious or opportunistic infections.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

About Rigel Pharmaceuticals—(www.rigel.com)

Rigel is a clinical-stage drug development company that discovers and develops
novel, small molecule drugs for the treatment of inflammatory/autoimmune
diseases and metabolic diseases. Rigel’s pioneering research focuses on
intracellular signaling pathways and related targets that are critical to
disease mechanisms. Rigel’s productivity has resulted in strategic
collaborations with large pharmaceutical partners to develop and market our
product candidates. Rigel has product development programs in
inflammatory/autoimmune diseases such as rheumatoid arthritis, thrombocytopenia
and asthma, as well as in cancer.

 

About AstraZeneca

AstraZeneca is a global, innovation-driven biopharmaceutical business with a
primary focus on the discovery, development and commercialization of
prescription medicines. As a leader in gastrointestinal, cardiovascular,
neuroscience, respiratory and inflammation, oncology and infectious disease
medicines, AstraZeneca generated global revenues of US $32.8 billion in 2009.
For more information please visit: www.astrazeneca.com

 

Rigel Forward-Looking Statements

This press release contains “forward-looking” statements, including, without
limitation, statements related to the anticipated effectiveness of the agreement
described in this press release and Rigel’s receipt of an upfront cash payment
from AstraZeneca, Rigel’s potential receipt of development, regulatory and sales
milestones and royalties on net sales worldwide, the potential market for and
commercial potential of R788 and plans to pursue further clinical development of
R788, including the timing thereof. Any statements contained in this press
release that are not statements of historical fact may be deemed to be
forward-looking statements. Words such as “estimate,” “anticipate” and similar
expressions are intended to identify these forward-looking statements. These
forward-looking statements are based upon Rigel’s current expectations and
involve risks and uncertainties. There are a number of important factors that
could cause Rigel’s results to differ materially from those indicated by these
forward-looking statements, including, without limitation, risks associated with
entering into a corporate partnership agreement and reliance on a corporate
partner, including risks that if conflicts arise between us and our corporate
partners, the other party may act in its self-interest and not in the interest
of our stockholders and if any of our corporate partners were to breach or
terminate its agreement with us or otherwise fail to conduct the partnership
activities successfully and in a timely manner, the clinical development or
commercialization of the affected product candidates or research programs could
be delayed or terminated, as well as other risks associated with the timing and
success of clinical trials and the commercialization of product candidates,
potential problems that may arise in the clinical testing and approval process,
market competition and other risks detailed from time to time in Rigel’s SEC
reports, including its Quarterly Report on Form 10-Q for the quarter ended
September 30, 2009. Rigel does not undertake any obligation to update
forward-looking statements and expressly disclaims any obligation or undertaking
to release publicly any updates or revisions to any forward-looking statements
contained herein.

 

# # #

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

RIGEL CONTACTS :

 

Contact: Raul Rodriguez

Phone: 650.624.1302

Email: rrodriguez@rigel.com

 

Media Contact: Susan C. Rogers, Alchemy Consulting, Inc.

Phone: 650.430.3777

Email: susan@alchemyemail.com

 

ASTRAZENECA CONTACTS :

 

Media Enquiries:

 

 

Neil McCrae

+44 207 304 5045 (24 hours)

Chris Sampson

+44 207 304 5130 (24 hours)

Sarah Lindgreen

+44 207 304 5033 (24 hours)

Abigail Baron

+44 207 304 5034 (24 hours)

 

 

 

Investor Enquiries UK:

 

Jonathan Hunt

+44 207 304 5087

mob: +44 7775 704032

Karl Hard

+44 207 304 5322

mob: +44 7789 654364

Clive Morris

+44 207 304 5084

mob: +44 7710 031012

 

 

 

Investor Enquiries US:

 

Ed Seage

+1 302 886 4065

mob: +1 302 373 1361

Jorgen Winroth

+1 212 579 0506

mob: +1 917 612 4043

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SPECIFIED EVENTS

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ON-GOING CLINICAL TRIALS

 

Study Number

 

Study Title

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SUMMARY OF FINANCIAL TERMS PERMITTED FOR

 DISCLOSURE UNDER CONFIDENTIALITY AGREEMENT

PURSUANT TO SECTION 12.3.

 

Financial:

·                  Upfront Payment: $100M

·                  R788 Milestones: [ * ] for [ * ] and [ * ].

·                  R788 [ * ] Milestone Payments

·                  [ * ] Milestone: [ * ]

·                  [ * ] Milestones: [ * ]

·                  [ * ] Milestones: [ * ]

·                  R788 Sales Related Payments based on stepped sales threshold
achievement: Maximum of $800M, should Net Sales achieve $[ * ] in a Calendar
Year. R788 Royalties: in the range of [ * ]% - [ * ]%.

·                  Multi-Product Deal: payments on R788 and follow-on oral syk
inhibitors.

 

Scope of License:

·       Exclusive license to AstraZeneca in the Territory and Field to develop
and commercialize R788 and oral syk inhibitors.

·       Field: [ * ] indications [ * ] excluding [ * ].

·       Territory: Worldwide

 

Obligations:

 

·                  AZ to assume all responsibility for further development and
commercialization after effective date.

·                  AZ to work with Rigel exclusively on oral syk inhibition in
RA for a defined time period.

·                  Rigel to maintain responsibility for open Label Extension
study for [ * ]

 

833659 v3/HN

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------